Exhibit 10.1

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

dated as of

 

5 August 2005

 

among

 

LEGGETT & PLATT, INCORPORATED

 

The Lenders Party Hereto

 

WACHOVIA BANK, N.A.,

as syndication agent

 

and

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

LOGO [g2465801.jpg]

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.

and

WACHOVIA CAPITAL MARKETS, LLC

as Joint Bookrunners and Joint Lead Arrangers

with

U.S. Bank National Association, Barclays Bank PLC and Wells Fargo Bank, National
Association

as co-documentation agents

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Table of Contents

 

               Page #


--------------------------------------------------------------------------------

ARTICLE I.

  

DEFINITIONS

   1

Section 1.01.

  

Defined Terms

   1

Section 1.02.

  

Types, Facility and Currencies of Loans

   10

Section 1.03.

  

Terms Generally

   10

Section 1.04.

  

Accounting Terms; GAAP

   10

Section 1.05.

  

Conversion of Foreign Currencies

   11     

(a)

  

Dollar Equivalents

   11     

(b)

  

Rounding–Off

   11

ARTICLE II.

  

THE CREDITS

   11

Section 2.01.

  

Commitments

   11

Section 2.02.

  

Loans and Borrowings

   11     

(a)

  

Loans Made Ratably

   11     

(b)

  

Type of Loans and Borrowings

   11     

(c)

  

Minimum Amounts

   12     

(d)

  

Limitation on Interest Periods

   12

Section 2.03.

  

Requests for Revolving Borrowings

   12

Section 2.04.

  

Competitive Bid Procedure

   12     

(a)

  

Competitive Loans and Requests for Bids

   12     

(b)

  

Submission of Bids

   13     

(c)

  

Acceptance and Rejection of Bids

   13     

(d)

  

Funding of Competitive Bid Loans

   14

Section 2.05.

  

Swingline Loans

   14     

(a)

  

Commitment

   14     

(b)

  

Request for Swingline Borrowings

   14     

(c)

  

Lender Participation in Swingline Loans

   15

Section 2.06.

  

Letters of Credit

   16     

(a)

  

General

   16     

(b)

  

Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions

   16     

(c)

  

Expiration Date

   16     

(d)

  

Participations

   16     

(e)

  

Reimbursement

   17     

(f)

  

Obligations Absolute

   17     

(g)

  

Disbursement Procedures

   18     

(h)

  

Interim Interest

   18     

(i)

  

Cash Collateralization

   18

Section 2.07.

  

Funding of Borrowings

   18     

(a)

  

By the Lenders

   18     

(b)

  

Borrowings Assumed Made

   19

Section 2.08.

  

Interest Elections

   19     

(a)

  

Interest Options

   19     

(b)

  

Interest Election Request

   19     

(c)

  

Contents of Election Request

   19     

(d)

  

Limitations on Interest Election Requests

   20

Section 2.09.

  

Termination and Reduction of Commitments

   20

 

TABLE OF CONTENTS, Page i of iv

    



--------------------------------------------------------------------------------

Section 2.10.

  

Repayment of Loans; Evidence of Debt

   21     

(a)

  

Promise to Repay

   21     

(b)

  

Lender Records

   21     

(c)

  

Administrative Agent Records

   21     

(d)

  

Records Prima Facie Evidence

   21     

(e)

  

Promissory Notes

   21

Section 2.11.

  

Prepayment of Loans

   21     

(a)

  

Optional Prepayment

   21     

(b)

  

Mandatory Prepayment; Mark to Market of Available Currencies

   21     

(c)

  

Selection of Borrowings to be Prepaid

   22     

(d)

  

Notice of Prepayment

   22

Section 2.12.

  

Fees

   22     

(a)

  

Facility Fees

   22     

(b)

  

Utilization Fees

   23     

(c)

  

Letter of Credit Fees

   23     

(d)

  

Agent Fees

   23     

(e)

  

Payment of Fees

   23

Section 2.13.

  

Interest

   24     

(a)

  

ABR Borrowings

   24     

(b)

  

Fixed Rate Borrowings

   24     

(c)

  

Dollar Swingline Loans

   24     

(d)

  

Competitive Loans

   24     

(e)

  

Default Interest

   24     

(f)

  

Payment of Interest

   24     

(g)

  

Computation of Interest

   24

Section 2.14.

  

Unavailability, Illegality, Alternate Rate of Interest

   24     

(a)

  

Unavailability

   24     

(b)

  

Change in Legality

   25     

(c)

  

Unavailability of Foreign Currency Loans

   25

Section 2.15.

  

Increased Costs

   26     

(a)

  

Additional Costs

   26     

(b)

  

Capital Adequacy

   26     

(c)

  

Certificate

   26     

(d)

  

Limit on Compensation

   26

Section 2.16.

  

Break Funding Payments

   27

Section 2.17.

  

Taxes

   27     

(a)

  

Gross–Up

   27     

(b)

  

Tax Indemnity

   27     

(c)

  

Receipt

   27     

(d)

  

Foreign Lender

   27

Section 2.18.

  

Payments Generally; Pro Rata Treatment; Sharing of Payments

   28     

(a)

  

Payments

   28     

(b)

  

Application of Payments

   28     

(c)

  

Sharing of Payments; Limit on Set-off

   28     

(d)

  

Payments Assumed Made

   28     

(e)

  

Setoff Against Lender Obligations

   29

Section 2.19.

  

Mitigation Obligations; Replacement of Lenders

   29     

(a)

  

Mitigation Obligations

   29     

(b)

  

Replacement of a Lender

   29

Section 2.20.

  

Increase of Commitments

   29

 

TABLE OF CONTENTS, Page ii of iv

    



--------------------------------------------------------------------------------

ARTICLE III.

  

REPRESENTATIONS AND WARRANTIES

   30

Section 3.01.

  

Status

   30

Section 3.02.

  

Authority; No Conflict

   30

Section 3.03.

  

Binding Effect

   31

Section 3.04.

  

Governmental Approval

   31

Section 3.05.

  

Litigation

   31

Section 3.06.

  

Compliance with ERISA

   31

Section 3.07.

  

Financial Information

   31

Section 3.08.

  

Material Liabilities

   31

Section 3.09.

  

Taxes

   31

Section 3.10.

  

Environmental Compliance

   31

Section 3.11.

  

Margin Securities

   32

Section 3.12.

  

Other Revolving Credit Agreements

   32

Section 3.13.

  

Compliance with Laws

   32

Section 3.14.

  

Investment Company Act

   32

Section 3.15.

  

Public Utility Holding Company Act

   32

Section 3.16.

  

Ownership of Property

   32

Section 3.17.

  

Insurance

   32

ARTICLE IV.

  

CONDITIONS

   32

Section 4.01.

  

Effective Date

   32

Section 4.02.

  

Each Credit Event

   33

ARTICLE V.

  

COVENANTS

   34

Section 5.01.

  

Preservation of Existence, etc

   34

Section 5.02.

  

Keeping of Books

   34

Section 5.03.

  

Reporting Requirements

   34

Section 5.04.

  

Taxes, Claims for Labor and Materials; Compliance with Laws

   35     

(a)    Payment of Obligations

   35     

(b)    Compliance with Laws

   35     

(c)    Compliance with Environmental Matters

   35

Section 5.05.

  

Maintenance, etc

   35

Section 5.06.

  

Insurance

   35

Section 5.07.

  

Litigation

   35

Section 5.08.

  

Liens

   36

Section 5.09.

  

Character of Business

   36

Section 5.10.

  

Merger; etc

   36

Section 5.11.

  

Sale of Assets

   36

Section 5.12.

  

Restriction on Funded Debt and Short–Term Debt

   36

Section 5.13.

  

Multiemployer Plans

   37

Section 5.14.

  

Ratio of Total Indebtedness to Total Capital

   37

Section 5.15.

  

Use of Proceeds and Letters of Credit

   37

Section 5.16.

  

Other Revolving Agreements

   37

 

TABLE OF CONTENTS, Page iii of iv

    



--------------------------------------------------------------------------------

ARTICLE VI.

  

EVENTS OF DEFAULT

   37

ARTICLE VII.

  

THE ADMINISTRATIVE AGENT

   39

ARTICLE VIII.

  

MISCELLANEOUS

   41

Section 8.01.

  

Notices

   41

Section 8.02.

  

Waivers; Amendments

   41     

(a)    No Waiver

   41     

(b)    Amendment

   42

Section 8.03.

  

Expenses; Indemnity

   42     

(a)    Expenses

   42     

(b)    INDEMNIFICATION

   42     

(c)    Indemnification by Lenders

   43     

(d)    Demand Obligations

   43

Section 8.04.

  

Successors and Assigns

   43     

(a)    Benefit and Binding Effect

   43     

(b)    Assignments

   44     

(c)    Participations

   45     

(d)    Pledge

   45

Section 8.05.

  

Survival

   45

Section 8.06.

  

Counterparts; Integration; Effectiveness

   46

Section 8.07.

  

Severability

   46

Section 8.08.

  

Governing Law

   46

Section 8.09.

  

WAIVER OF JURY TRIAL

   46

Section 8.10.

  

Headings

   47

Section 8.11.

  

Confidentiality

   47

Section 8.12.

  

Maximum Interest Rate

   47

Section 8.13.

  

USA PATRIOT Act

   48

Section 8.14.

  

Recording of Conversations

   48

Section 8.15.

  

Issuing Bank Funds

   48

Section 8.16.

  

Payment of Available Currency

   48

 

TABLE OF CONTENTS, Page iv of iv

    



--------------------------------------------------------------------------------

 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES:

         

Schedule 2.01

   –    Commitments

EXHIBITS:

         

Exhibit A

   –    Form of Assignment and Assumption

Exhibit B

   –    Form of Opinion of Borrower’s Counsel

Exhibit C

   –    Form of Increased Commitment Supplement

 

LIST OF SCHEDULES AND EXHIBITS, Solo Page

    



--------------------------------------------------------------------------------

 

CREDIT AGREEMENT dated as of August 5, 2005, among LEGGETT & PLATT,
INCORPORATED, a Missouri corporation, the lenders party hereto, and JPMORGAN
CHASE BANK, N.A., as Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I.

 

Definitions

 

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

“Applicable Rate” means, for any day, with respect to any Fixed Rate Loan or
with respect to the facility fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “Fixed Spread” or
“Facility Fee Rate”, as the case may be, based upon the higher of the ratings by
S&P and Moody’s, respectively, applicable on such date to the Index Debt. In the
event the ratings for the Index Debt fall within different ratings categories,
the Applicable Rate shall be based on the higher of such ratings if there is
only one category difference between such ratings. If there is more than one
category difference between such ratings, the Applicable Rate shall be based on
the rating category that is one level above the lowest category ratings then in
effect.

 

Ratings for Index Debt

--------------------------------------------------------------------------------

   Fixed Spread


--------------------------------------------------------------------------------

    Facility Fee


--------------------------------------------------------------------------------

 

>= A+ / A1

   0.140 %   0.060 %

A / A2

   0.180 %   0.070 %

A– / A3

   0.270 %   0.080 %

BBB+ /Baa1

   0.400 %   0.100 %

<=BBB/Baa2

   0.500 %   0.125 %

 

CREDIT AGREEMENT, Page 1

         



--------------------------------------------------------------------------------

For purposes of the foregoing, if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall be changed (other than
as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency. Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of Moody’s or S&P shall change, or if either such rating agency
shall cease to be in the business of rating corporate debt obligations, the
Borrower and the Administrative Agent shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 8.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Borrower and the Administrative
Agent.

 

“Available Currency” means dollars, Euros, British Pounds Sterling, Mexican
Pesos, Canadian Dollars, Swiss Francs and any other lawful currency which is
requested by the Borrower, reasonably acceptable to the Administrative Agent and
is freely transferable into dollars.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Leggett & Platt, Incorporated, a Missouri corporation.

 

“Borrowing” means (a) Revolving Loans and Swingline Loans of the same Type,
made, converted or continued on the same date and, in the case of Fixed Rate
Loans, as to which a single currency and Interest Period is in effect and (b) a
Competitive Loan or group of Competitive Loans of the same Type made on the same
date.

 

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing or
a Swingline Borrowing.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Fixed Rate Loan or
Set Rate Loan, the term “Business Day” shall also exclude any day on which banks
are not open for dealings in deposits of the applicable Available Currency in
London, England and in the interbank or other market used to determine the
interest rate thereon.

 

“Capitalized Lease” means any lease of real or personal property the obligation
for Rentals with respect to which is, or is required to be, capitalized for
financial reporting purposes under GAAP, provided that, there shall be excluded
from Capitalized Leases all leases of automotive equipment, other rolling stock
and office equipment.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or any Issuing Bank’s holding company, if any) with any request,
guideline or directive of any Governmental Authority made or issued after the
date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
Federal tax code. Any reference to any provision of the Code shall also include
the income tax regulations promulgated thereunder, whether final or temporary.

 

CREDIT AGREEMENT, Page 2

         



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09, (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 8.04 and (c) increased from time to time pursuant to
Section 2.20. The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01, in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment or in the Increase Commitment Supplement
pursuant to which such Lender shall have assumed or increased its Commitment, as
applicable. As of the Effective Date, the initial aggregate amount of the
Lenders’ Commitments is $400,000,000.

 

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

 

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Variable
Rate or the Set Rate, as applicable, offered by the Lender making such
Competitive Bid.

 

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.

 

“Competitive Loan” means a Loan made pursuant to Section 2.04.

 

“Competitive Loan Maturity Date” has the meaning assigned to such term in
Section 2.04.

 

“Consolidated Current Liabilities” shall mean such liabilities of the Borrower
and its Subsidiaries on a consolidated basis as shall be determined to
constitute current liabilities under GAAP.

 

“Consolidated Total Assets” for any period means the gross book value of the
assets of the Borrower and its Subsidiaries determined on a consolidated basis
in accordance with GAAP.

 

“Contract Rate” has the meaning assigned to such term in Section 8.12.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control,
which, together with the Borrower, are treated as a single employer under
Section 414(b) or 414(c) of the Code.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Dollar Equivalent” of any amount means, at the time of determination thereof:
(a) if such amount is expressed in dollars, such amount, and (b) if such amount
is expressed in a currency other than dollars, the equivalent of such amount in
dollars determined using the rate of exchange quoted by JPMorgan Chase Bank,
N.A. in New York, New York at 11:00 a.m. (New York, New York time) on the date
of determination (or, if such date is not a Business Day, the last Business Day
prior thereto) to prime banks in New York for the spot purchase in the New York
foreign exchange market of such amount of dollars with such other currency;
provided that (i) the “Dollar Equivalent” of any amount required to be paid to
the Swingline Lender or an Issuing Bank by a

 

CREDIT AGREEMENT, Page 3

         



--------------------------------------------------------------------------------

Lender with respect to its participation in a Swingline Loan or Letter of Credit
denominated in a currency other than dollars or paid by the Borrower with
respect to a Swingline Loan, Letter of Credit or Competitive Loan denominated in
a currency other than dollars, shall be the amount of dollars paid by the
Swingline Lender, the applicable Issuing Bank or the applicable Lender to
purchase the currency utilized to fund the applicable Swingline Loan, LC
Disbursement or Competitive Loan or (ii), if clause (i) is not applicable, shall
be determined by using the rate of exchange quoted by the Administrative Agent
in clause (b) of this definition.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 8.02).

 

“Entitled Person” has the meaning assigned to such term in Section 8.16.

 

“Environmental Judgments and Orders” means all judgments, decrees or orders
entered against the Borrower or one of its Subsidiaries arising from or in any
way associated with any Environmental Requirements, whether or not entered upon
consent.

 

“Environmental Liabilities” means any liabilities, whether accrued, contingent
or otherwise, arising from any Environmental Requirements.

 

“Environmental Requirements” means any legal requirement relating to health,
safety or the environment and applicable to the Borrower, any Subsidiary or any
of their respective real property interests, including but not limited to any
such requirement under CERCLA or similar state legislation and all federal,
state and local laws, ordinances, regulations, orders, writs and decrees.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
from time to time, or any successor law, and all rules and regulations from time
to time promulgated thereunder. Any reference to any provision of ERISA shall
also be deemed to be a reference to any successor provision or provisions
thereof.

 

“Euro” means the single currency of the participating member states of the
European Union.

 

“Event of Default” has the meaning assigned to such term in Article VI.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income, franchise,
business activity or gross receipts taxes imposed on (or measured by) its net
income by the United States of America or its political subdivisions, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any withholding tax that is imposed by the United States of
America on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.17(d),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive equal or greater amounts from the Borrower with respect to such
withholding tax pursuant to Section 2.17(a).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such

 

CREDIT AGREEMENT, Page 4

         



--------------------------------------------------------------------------------

transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Financial Statements” has the meaning assigned in Section 3.07.

 

“Fixed Rate” means, with respect to any Fixed Rate Borrowing, the Available
Currency in which it is denominated and the Interest Period therefor, the rate
appearing on the Reference Page (as defined below in this definition) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits denominated in
such Available Currency with a maturity comparable to such Interest Period. In
the event that such rate is not available at such time for any reason, then the
“Fixed Rate” with respect to such Fixed Rate Borrowing, such Available Currency
and such Interest Period shall be the rate at which deposits in the Dollar
Equivalent amount of $1,000,000 denominated in such Available Currency and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
or European (as determined by the Administrative Agent) interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period. The term “Reference Page” means: (a) with
respect to Fixed Rate Borrowings denominated in Dollars or in Euros, Telerate
Page 3750 (or any successor or substitute page of the Telerate Service providing
comparable rate quotations for such currency deposits); and (b) with respect to
Fixed Rate Borrowings denominated in other currencies, the page of the Telerate
Service providing rate quotations for deposits of such currency; provided that
in the event the Applicable Rate does not appear on such Telerate Service, the
term “Reference Page” means the applicable page of such other comparable
publicly available rate quoting service as may be selected by the Administrative
Agent. The term “Telerate Page” means the display designated by the applicable
page number set forth above on the rate quotation service provided by Moneyline
Telerate. “Fixed Rate”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Fixed Rate.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Funded Debt” means (i) all Indebtedness having a final maturity of more than 12
months from the date of determination thereof (or which is renewable or
extendable at the option of the obligor for a period or periods more than 12
months from the date of creation), including (without limitation) all guaranties
included in the definition of Indebtedness extending more than 12 months from
the date of such guaranties and (ii) Capitalized Leases; but excluding, in each
case, any portion thereof which is properly included in Consolidated Current
Liabilities.

 

“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the provisions of Section 1.04.

 

“Governmental Authority” means any nation or government, any state, department,
agency or other political subdivision thereof, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to any government, and any corporation or other entity owned or
controlled (through stock or capital ownership or otherwise) by any of the
foregoing.

 

“Hazardous Materials” includes, without limitation, (a) hazardous waste, as
defined in the Resource Conservation and Recovery Act of 1980, 42 U.S.C. §6901
et seq. and its implementing regulations, and amendments, or in any applicable
state or local law or regulation, (b) “hazardous substance”, “pollutant”, or
“contaminant” as defined in CERCLA or in any applicable state or local law or
regulation, (c) gasoline, or any other petroleum product or by–product,
including, crude oil or any fraction thereof and (d) toxic substances, as

 

CREDIT AGREEMENT, Page 5

         



--------------------------------------------------------------------------------

defined in the Toxic Substances Control Act of 1976, or in any applicable state
or local law or regulation, as each such Act, statute or regulation may be
amended from time to time.

 

“Increase Amount” has the meaning assigned to such term in Section 2.20.

 

“Increased Commitment Supplement” has the meaning specified in Section 2.20.

 

“Indebtedness” of any corporation or other business entity shall include,
without duplication, all obligations of such entity which consists of (i) debt
for borrowed money, (ii) obligations secured by any lien or other charge upon
property or assets owned by such entity, even though such entity has not assumed
or become liable for the payment of such obligations, (iii) obligations created
or arising under any conditional sale or other title retention agreement with
respect to property acquired by such entity, (iv) obligations arising under or
in connection with any letter of credit, including all undrawn amounts and all
amounts drawn and not reimbursed under any letter of credit, (v) Synthetic Lease
Obligations, (vi) all guaranties of obligations of others made by the Borrower
and/or its Subsidiaries, or (vii) obligations under Capitalized Leases.
“Guaranty” for purposes of this Agreement refers to all forms of undertaking to
guarantee the obligations of others, by way of guaranty, suretyship or
otherwise. Notwithstanding the foregoing, Indebtedness shall not include (i)
money borrowed by Subsidiaries from the Borrower or from other Subsidiaries,
(ii) money borrowed by the Borrower from Subsidiaries, (iii) a guaranty by the
Borrower or a Subsidiary, if, in connection with the giving of the guaranty by
the Borrower or Subsidiary, Indebtedness is placed on the Borrower’s balance
sheet as a result of transactions with respect to which the guaranty was given,
(iv) trade accounts payable and expenses arising out of or incurred in the
ordinary course of business, or (v) fair value adjustments required by Statement
of Financial Accounting Standards No. 133, “Accounting for Derivative
Investments and Hedging Activities”, as amended from time to time.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 8.03.

 

“Index Debt” means senior, unsecured indebtedness for borrowed money of the
Borrower that is not guaranteed by any other Person or subject to any other
credit enhancement.

 

“Information” has the meaning assigned to such term in Section 8.11.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Fixed Rate
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Fixed Rate Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period, (c) with respect to any dollar Swingline
Loan, the day that such Loan is required to be repaid, (d) with respect to any
Variable Rate Loan, the last day of each March, June, September and December (or
any other dates that are specified in the applicable Competitive Bid Request as
Interest Payment Dates with respect to such Borrowing) and on the related
Competitive Loan Maturity Date, and (e) with respect to any Set Rate Loan, the
Competitive Loan Maturity Date applicable to such Loan and, in the case of a Set
Rate Loan with a Competitive Loan Maturity Date of more than three months’
duration from the date the Loan is made, each day prior to the applicable
Competitive Loan Maturity Date that occurs at intervals of three months’
duration after the day such Competitive Loan is made (or any other dates that
are specified in the applicable Competitive Bid Request as Interest Payment
Dates with respect to such Borrowing).

 

CREDIT AGREEMENT, Page 6

         



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Fixed Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the seventh day
thereafter or ending on the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter, as the Borrower may elect,
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period (other than a seven day
Interest Period) that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Issuing Bank” means any Lender in its capacity as the issuer of one or more
Letters of Credit hereunder. Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate. No Lender shall be
required to be an Issuing Bank unless it has agreed to issue one or more Letters
of Credit hereunder.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the Dollar Equivalent sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time. The LC Exposure of any Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Increased Commitment Supplement, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Lien” means any mortgage, lien, pledge, charge, security interest or security
device of any kind (including liens or charges upon properties acquired or to be
acquired under conditional sales agreements or other title retention devices) in
respect of property of a Person, whether now owned or hereafter acquired, or
upon any income or profits therefrom.

 

“Loan Documents” means this Agreement, any notes executed pursuant to Section
2.10 and all other certificates, agreements and other documents or instruments
now or hereafter executed and/or delivered pursuant to or in connection with the
foregoing.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Major Foreign Currency Loan” has the meaning assigned to such term in Section
2.05(c).

 

“Material Adverse Effect” means a material adverse effect on: (i) the business
operations, affairs, financial condition, assets or properties of the Borrower
and its Subsidiaries taken as a whole; (ii) the ability of the Borrower to
perform its obligations under this Agreement or any Loan Document; or (iii) the
legality, validity or enforceability of this Agreement or any Loan Document.

 

“Maturity Date” means July 31, 2010.

 

CREDIT AGREEMENT, Page 7

         



--------------------------------------------------------------------------------

“Maximum Rate” has the meaning assigned to such term in Section 8.12.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto which
is a nationally recognized rating agency.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Worth” has the meaning assigned to such term in clause (g) of Article VI.

 

“New Lender” has the meaning assigned to such term in Section 2.20.

 

“Original Currency” has the meaning assigned to such term in Section 8.16.

 

“Other Currency” has the meaning assigned to such term in Section 8.16.

 

“Outstanding Credit” means an amount equal to the sum of the total Revolving
Exposures plus the aggregate Dollar Equivalent principal amount of outstanding
Competitive Loans.

 

“Participant” has the meaning set forth in Section 8.04.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, an unincorporated association, a trust or any other entity or
organization, including, but not limited to, a government or political
subdivision or an agency or instrumentality thereof.

 

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by the Borrower or any member of the
Controlled Group for employees of any member of the Controlled Group or (ii)
maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
a member of the Controlled Group is then making or accruing an obligation to
make contributions or has within the preceding five plan years made
contributions.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Register” has the meaning set forth in Section 8.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Rentals” means all fixed rents payable by the lessee for the applicable period
exclusive of any amounts required to be paid on account of maintenance, repairs,
insurance, taxes, and similar charges. The term “Rentals” shall not include
Rentals payable under leases between the Borrower and any Subsidiary or between
any Subsidiaries.

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Commitments representing more than 50% of the sum of the total Revolving
Exposures and unused Commitments at such time; provided that, for purposes of
declaring the Loans to be due and payable pursuant to Article VI, and for all
purposes after the Loans become due and payable pursuant to Article VI or the
Commitments expire or terminate,

 

CREDIT AGREEMENT, Page 8

         



--------------------------------------------------------------------------------

the outstanding Competitive Loans of the Lenders shall be included in their
respective Revolving Exposures in determining the Required Lenders.

 

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw–Hill, Inc.

 

“Secured Debt” shall mean all (a) Funded Debt and Short Term Debt secured by a
mortgage, security interest, pledge, or other lien on property or assets or by
any title retention agreement, (b) all Funded Debt in respect of Capitalized
Leases, and (c) the aggregate amount of uncollected accounts receivable of the
Borrower subject at such time to a sale of receivables (or similar transaction)
regardless of whether such transaction is effected in a manner that would not be
reflected on the balance sheet of the Borrower in accordance with GAAP.

 

“Set Rate” means, with respect to any Competitive Loan (other than a Variable
Rate Competitive Loan), the fixed rate of interest per annum specified by the
Lender making such Competitive Loan in its related Competitive Bid. “Set Rate”
when used in reference to any Loan or Borrowing, refers to whether such Loan, or
the Loans comprising such Borrowing, are bearing interest at a rate determined
by reference to a Set Rate.

 

“Short–Term Debt” means (i) Indebtedness of the Borrower and its Subsidiaries
for money borrowed from banks, trust companies and others having a maturity of
no more than one year from the date of origin and not extendable or renewable at
the option of the obligor; and (ii) guaranties which constitute Indebtedness but
not Funded Debt.

 

“Subsidiary” means any corporation, partnership, or other business entity, 80%
or more of the outstanding stock of which, or ownership interest in, is owned by
the Borrower, a Subsidiary, the Borrower and one or more other Subsidiaries or
another Subsidiary together with one or more other Subsidiaries (except
directors qualifying shares, if any), except that the term “Subsidiary” shall
not include any Unrestricted Subsidiary.

 

“Swingline Exposure” means, at any time, the aggregate Dollar Equivalent
principal amount of all Swingline Loans outstanding at such time. The Swingline
Exposure of any Lender (including the Swingline Lender) at any time shall be its
Applicable Percentage of the total Swingline Exposure at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A. in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a loan made pursuant to Section 2.05.

 

“Synthetic Lease Obligation” means the obligation to pay rent or other payment
amounts under a lease of (or other indebtedness arrangements conveying the right
to use) real or personal property which may be classified and accounted for as
an operating lease or off–balance sheet liability for accounting purposes but as
a secured or unsecured loan for tax purposes under the Code.

 

“Tax Returns” has the meaning assigned in Section 3.09.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholding imposed by any Governmental Authority.

 

CREDIT AGREEMENT, Page 9

         



--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Fixed Rate, the Alternate Base Rate, the Federal
Funds Effective Rate, the Set Rate or the Variable Rate.

 

“Total Capital” means the sum of Total Indebtedness and stockholders’ equity of
the Borrower and its Subsidiaries determined on a consolidated basis, without
duplication, in accordance with GAAP.

 

“Total Indebtedness” means the aggregate amount of Indebtedness of the Borrower
and its Subsidiaries at any given time.

 

“Unrestricted Subsidiary” means (i) any corporation partnership or other
business entity that is owned in part by the Borrower, by Subsidiaries and/or by
any other Unrestricted Subsidiaries and does not fall within the definition of
“Subsidiary” and (ii) any Subsidiary which the Borrower may designate as an
Unrestricted Subsidiary by at least five days notice to the Administrative
Agent; provided, however, that the Borrower may make such designation only if
the Borrower, both immediately before and immediately after the delivery of such
designation to the Administrative Agent, would have been entitled to create
other Funded Debt under Section 5.12 hereof. As of the Effective Date, the
following are Unrestricted Subsidiaries under clause (i) of this definition:
Advantage Technologies, Inc.; Pullmaflex Southern Africa (Proprietary) Limited;
Pointe Lookout, L.P., Raymond James Missouri Tax Credit Fund III L.L.C. and
Raymond James Missouri Tax Credit Fund IV L.L.C. and Webb City Apartments, L.P.
As of the Effective Date, no Unrestricted Subsidiaries have been designated
under clause (ii) of this definition and the Borrower may not designate any
Subsidiary as an Unrestricted Subsidiary under clause (ii) of this definition
if, after giving effect to such designation, the total assets of subsidiaries so
designated would exceed 20% of Consolidated Total Assets. No Unrestricted
Subsidiary as such shall be subject to any of the provisions of this Agreement.
In addition, the Borrower shall not consolidate or partially consolidate any
Unrestricted Subsidiary for purposes of this Agreement notwithstanding GAAP.

 

“Variable Rate” means, with respect to any Competitive Loan (other than a Set
Rate Competitive Loan), the variable rate of interest per annum specified by the
Lender making such Competitive Loan in its related Competitive Bid, which may be
expressed as a variable rate, plus or minus an applicable margin. “ Variable
Rate” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to a Variable Rate.

 

Section 1.02. Types, Facility and Currencies of Loans. Loans and Borrowings
hereunder are distinguished and referred to herein by Type (i.e., ABR, Fixed
Rate, Federal Funds Effective Rate, Set Rate or Variable Rate), by the Available
Currency in which it is denominated and by the facility provided herein under
which such Loan or Borrowing is made (i.e., under Section 2.01 and thus a
“Revolving Loan” or “Revolving Borrowing” under Section 2.04 and thus a
“Competitive Loan” or “Competitive Borrowing” or made under Section 2.05 and
thus a “Swingline Loan” or “Swingline Borrowing”) or by any one or more of the
foregoing.

 

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified, (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, and (d) all references herein to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement.

 

Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time;

 

CREDIT AGREEMENT, Page 10

         



--------------------------------------------------------------------------------

provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

 

Section 1.05. Conversion of Foreign Currencies.

 

(a) Dollar Equivalents. The Administrative Agent shall determine the Dollar
Equivalent of any amount when required or permitted hereby, and a determination
thereof by the Administrative Agent shall be conclusive absent manifest error.
The Administrative Agent may, but shall not be obligated to, rely on any
determination by the Borrower. The Administrative Agent may determine or
redetermine the Dollar Equivalent of any amount on any date either in its own
discretion or upon the request of the Borrower or any Lender, including without
limitation, the Dollar Equivalent of any Loan or Letter of Credit made or issued
in an Available Currency other than dollars.

 

(b) Rounding–Off. The Administrative Agent may set up appropriate rounding–off
mechanisms or otherwise round–off amounts hereunder to the nearest higher or
lower amount in whole dollars, whole Euros or whole units of any other Available
Currency or whole cents or other sub unit of an Available Currency to ensure
amounts owing by any party hereunder or that otherwise need to be calculated or
converted hereunder are expressed in whole units of the applicable Available
Currency or in whole sub units of the applicable Available Currency, as may be
necessary or appropriate.

 

ARTICLE II.

 

The Credits

 

Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make advances to the Borrower in dollars from time to time
during the Revolving Availability Period in an aggregate principal amount that
will not result in: (a) such Lender’s Revolving Exposure exceeding such Lender
s’ Commitment or (b) the Outstanding Credit exceeding the total Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow loans under this Section
2.01.

 

Section 2.02. Loans and Borrowings.

 

(a) Loans Made Ratably. Each Revolving Loan shall be made as part of a Borrowing
consisting of Loans of the same Type made by the Lenders ratably in accordance
with their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

 

(b) Type of Loans and Borrowings. Subject to Section 2.14, each Revolving
Borrowing shall be comprised entirely of dollar ABR Loans or dollar Fixed Rate
Loans as the Borrower may request in accordance herewith; provided that all
Borrowings made on the Effective Date must be made as ABR Borrowings. Each
Swingline Loan that is denominated in a currency other than dollars shall be a
Fixed Rate Loan and each Swingline Loan that is denominated in dollars shall be
a Federal Funds Effective Rate Loan. Each Lender at its option may make any
Fixed Rate Loan or Set Rate Loan by causing any domestic or foreign branch or
Affiliate of

 

CREDIT AGREEMENT, Page 11

         



--------------------------------------------------------------------------------

such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement.

 

(c) Minimum Amounts. At the commencement of each Interest Period for any Fixed
Rate Revolving Borrowing, such Borrowing shall be in an aggregate amount that is
an integral multiple of $1,000,000 and not less than $1,000,000. At the time
that each ABR Revolving Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$100,000; provided that an ABR Revolving Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) . Each Swingline Loan shall be in an amount that is an Dollar
Equivalent integral multiple of $250,000 and not less than $250,000. Borrowings
of more than one Type may be outstanding at the same time; provided that there
shall not at any time be more than a total of ten Fixed Rate Revolving
Borrowings outstanding and ten Fixed Rate Swingline Borrowings.

 

(d) Limitation on Interest Periods. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Fixed Rate Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date.

 

Section 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Revolving Fixed Rate Borrowing, not later than
12:00 noon, New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Revolving Borrowing, not later
than 12:00 noon, New York City time, on the Business Day of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Borrower. Each such telephonic and written Borrowing Request
for a Revolving Borrowing shall specify the following information in compliance
with Section 2.02:

 

(i) the aggregate amount of such Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be an ABR Borrowing or a Fixed Rate
Borrowing;

 

(iv) in the case of a Fixed Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Fixed Rate Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of seven days’
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

Section 2.04. Competitive Bid Procedure.

 

(a) Competitive Loans and Requests for Bids. Subject to the terms and conditions
set forth herein, from time to time during the Revolving Availability Period the
Borrower may request Competitive Bids and may (but shall not have any obligation
to) accept Competitive Bids and borrow the loans proposed thereby;

 

CREDIT AGREEMENT, Page 12

         



--------------------------------------------------------------------------------

provided that the Outstanding Credit shall not exceed the total Commitments at
any time. To request Competitive Bids, the Borrower shall notify each Lender of
such request by telephone, in the case of a Set Rate Borrowing, not later than
12:00 noon, New York City time, four Business Days before the date of the
proposed Borrowing and, in the case of a Variable Rate Borrowing, not later than
9:00 a.m., New York City time, on the Business Day of the proposed Borrowing.
Each such telephonic Competitive Bid Request shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent and each Lender of a written
Competitive Bid Request in a form approved by the Borrower and the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Competitive Bid Request shall be the same for each Lender and shall
specify the following information:

 

(i) the aggregate amount of the requested Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be a Variable Rate Borrowing or a Set Rate
Borrowing;

 

(iv) the date, which may not extend past the Maturity Date, on which the
Competitive Loan will become fully due and payable (such date applicable to a
Competitive Loan, herein, its “Competitive Loan Maturity Date” and when
establishing such date for a Set Rate Loan, the Borrower shall select a date so
the period during which such Competitive Loan is outstanding shall be a period
contemplated by the definition of the term “Interest Period”);

 

(v) the Available Currency to be applicable to such Borrowing; and

 

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of paragraph (d) of this
Section.

 

(b) Submission of Bids. Each Lender may (but shall not have any obligation to)
make one or more Competitive Bids to the Borrower in response to a Competitive
Bid Request. Each Competitive Bid by a Lender must be in a form approved by the
Borrower and must be received by the Borrower by telecopy, in the case of a Set
Rate Competitive Borrowing, not later than 9:30 a.m., New York City time, three
Business Days before the proposed date of such Competitive Borrowing, and in the
case of a Variable Rate Borrowing, not later than 12:00 Noon, New York City
time, on the proposed date of such Competitive Borrowing. Competitive Bids that
do not conform substantially to the form approved by the Borrower may be
rejected by the Borrower, and the Borrower shall notify the applicable Lender as
promptly as practicable. Each Competitive Bid shall specify (i) the principal
amount of the Competitive Loan or Loans that the Lender is willing to make and
(ii) the Competitive Bid Rate or Rates at which the Lender is prepared to make
such Loan or Loans (with such Set Rate or any applicable margin included in the
calculation of the Variable Rate, expressed as a percentage rate per annum in
the form of a decimal to no more than four decimal places).

 

(c) Acceptance and Rejection of Bids. Subject only to the provisions of this
paragraph, the Borrower may accept or reject any Competitive Bid. The Borrower
shall notify the Administrative Agent and the Lenders by telephone, confirmed by
telecopy whether and to what extent it has decided to accept or reject each
Competitive Bid, in the case of a Fixed Rate Competitive Borrowing, not later
than 10:30 a.m., New York City time, three Business Days before the date of the
proposed Competitive Borrowing, and in the case of a Variable Rate Borrowing,
not later than 1:00 p.m., New York City time, on the proposed date of the
Competitive Borrowing; provided that (i) the failure of the Borrower to give
such notice shall be deemed to be a rejection of each Competitive Bid, (ii) the
Borrower shall not accept a Competitive Bid made at a particular Competitive Bid
Rate if the Borrower rejects a Competitive Bid made at a lower Competitive Bid
Rate, (iii) the aggregate amount of the Competitive Bids accepted by the
Borrower shall not exceed the aggregate amount of the requested Competitive
Borrowing specified in the related Competitive Bid Request, and (iv) to the
extent necessary to

 

CREDIT AGREEMENT, Page 13

         



--------------------------------------------------------------------------------

comply with clause (iii) above, the Borrower may accept Competitive Bids at the
same Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Competitive Bid. A notice given by the
Borrower pursuant to this paragraph shall be irrevocable and once notified of
the acceptance of its bid under this paragraph, each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted;
provided that the obligations of such Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Competitive Loans as
required.

 

(d) Funding of Competitive Bid Loans. Each Lender that is bound to make a
Competitive Loan shall make such Loan on the proposed date thereof by wire
transfer of immediately available funds by 3:00 p.m., New York City time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. The Administrative Agent will make such
Competitive Loan available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent or by wire transfer, automated clearing house debit or
interbank transfer to such other account, accounts or Persons designated by the
Borrower in the applicable Competitive Bid Request; provided that Competitive
Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted to the applicable Issuing Bank.

 

Section 2.05. Swingline Loans.

 

(a) Commitment. Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make advances to the Borrower in the applicable
Available Currency requested from time to time during the Revolving Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in: (i) the aggregate principal amount of outstanding dollar denominated
Swingline Loans exceeding $40,000,000, (ii) the aggregate Dollar Equivalent
principal amount of outstanding Swingline Loans that are denominated in
currencies other than dollars exceeding an amount for each currency determined
by the Administrative Agent, (iii) the sum of the total Revolving Exposures
exceeding the total Commitments; (iv) any Lender’s Revolving Exposure exceeding
such Lender’s Commitment and (v) the Outstanding Credit exceeding the total
Commitments; provided that the Swingline Lender shall not be required to make a
dollar Swingline Loan to refinance an outstanding dollar Swingline Loan. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Swingline Loans.

 

(b) Request for Swingline Borrowings. To request a dollar Swingline Loan, the
Borrower shall notify the Administrative Agent of such request by telephone
(confirmed by telecopy), not later than 2:00 p.m., New York City time, on the
day of a proposed Swingline Loan. To request a Swingline Loan denominated in a
currency other than dollars, the Borrower shall notify the Administrative Agent
of such request by telephone (confirmed by telecopy), not later than 9:00 a.m.,
New York City time, three Business Days before the date of the proposed
Swingline Loan. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day), the amount of the requested
Swingline Loan, the Available Currency with which such Swingline Loan will be
denominated and if such Swingline Loan will accrue interest at a Fixed Rate, the
Interest Period applicable thereto. The Administrative Agent will promptly
advise the Swingline Lender of any such notice received from the Borrower. The
Swingline Lender shall make each Swingline Loan available to the Borrower by
means of a credit to the general deposit account of the Borrower with the
Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance through the Administrative Agent to the applicable Issuing Bank) by
3:00 p.m., New York City time, on the requested date of such Swingline Loan.
With respect to the payment of any amount denominated in Euros, the Swingline
Lender shall not be liable to the Borrower or any of the Lenders in any way
whatsoever for any delay, or the consequences of any delay, in the crediting to
any account of any amount required by this Agreement to be paid by the Swingline
Lender in Euros if the Swingline Lender shall have taken all relevant steps to
achieve, on the date required by this Agreement, the payment of such amount in
Euros and in

 

CREDIT AGREEMENT, Page 14

         



--------------------------------------------------------------------------------

immediately available, freely transferable, cleared funds to the account with
the bank in the principal financial center in the participating member state of
the European Union which the Borrower shall have specified for such purpose.
“All relevant steps” means all such steps as may be prescribed from time to time
by the regulations or operating procedures of such clearing or settlement system
as the Swingline Lender may from time to time determine for the purpose of
clearing and settling payments of Euros.

 

(c) Lender Participation in Swingline Loans.

 

(i) Required Participation. The Swingline Lender shall, by written notice given
to the Administrative Agent not later than 10:00 a.m., New York City time, on a
Business Day that is not more than two Business Days after the Swingline Lender
shall have made a Major Foreign Currency Loan, require the Lenders to acquire
participations on such Business Day in such the Major Foreign Currency Loan.
Such notice shall specify the aggregate amount of the Major Foreign Currency
Loan in which Lenders will participate and the currency in which such Major
Foreign Currency Loan is denominated. As used in this Agreement, the phrase
“Major Foreign Currency Loan” means a Swingline Loan denominated in Euros,
British Pounds Sterling, Mexican Pesos, Canadian Dollars, Swiss Francs or any
other currency (other than dollars) that all the Lenders have the capability to
fund, as determined by the Administrative Agent based on discussions with each
of the Lenders.

 

(ii) Optional Participation. The Swingline Lender may by written notice given to
the Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans then outstanding which have not been
participated to the Lenders under the terms of paragraph (c)(i) of this Section.
Such notice shall specify the aggregate Dollar Equivalent amount of Swingline
Loans in which Lenders will participate.

 

(iii) Administrative Provisions. Promptly upon receipt of a notice under
paragraphs (c)(i) or (c)(ii) of this Section, the Administrative Agent will give
notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of the amount of such Swingline Loan or Loans. Each Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of (A) the amount of any applicable
Major Foreign Currency Loan or Loans in the currency in which such Loan or Loans
is denominated and (B) the Dollar Equivalent amount of any other Swingline Loan
or Loans in dollars. Each Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of the
applicable currency in immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Lenders. The Administrative Agent shall
notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender
and shall be made by the Borrower: (A) if payment is made with respect to a
Major Foreign Currency Loan, in the currency in which such Loan is denominated
and (B) with respect to other Swingline Loans, in dollars and in the Dollar
Equivalent amount of the applicable Swingline Loan. Any amounts received by the
Swingline Lender from the Borrower (or other party on behalf of the Borrower) in
respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Lenders that shall
have made their payments pursuant to this paragraph and to the Swingline Lender,
as their interests may appear; provided that any such payment so remitted shall
be repaid to the Swingline Lender or to the Administrative Agent, as applicable,
if and to the extent such

 

CREDIT AGREEMENT, Page 15

         



--------------------------------------------------------------------------------

payment is required to be refunded to the Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.

 

Section 2.06. Letters of Credit.

 

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of letters of credit for its own account or the account
of one of its Subsidiaries, in a form reasonably acceptable to the Borrower and
the Administrative Agent and the applicable Issuing Bank, at any time and from
time to time during the Revolving Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, any Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the currency in which such Letter of Credit is
to be issued, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the Borrower shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension the total Revolving Exposures
shall not exceed the total Commitments, no Lender’s Revolving Exposures shall
exceed such Lender’s Commitment and the Outstanding Credit shall not exceed the
total Commitments.

 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date up to thirteen months after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, up to thirteen months after such renewal or extension)
(provided that any Letter of Credit may provide for the renewal thereof for
additional up to thirteen month periods not to extend past the date in clause
(ii) below) and (ii) the Maturity Date.

 

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the Issuing Bank that
issued the Letter of Credit hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing and with respect to each Letter of Credit, each Lender hereby
absolutely and unconditionally agrees to pay in dollars and immediately
available funds to the Administrative Agent, for the account of the applicable
Issuing Bank, such Lender’s Applicable Percentage of the Dollar Equivalent
amount of each LC Disbursement made by the applicable Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

CREDIT AGREEMENT, Page 16

         



--------------------------------------------------------------------------------

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount in the applicable currency in which
such Letter of Credit is issued the amount of such LC Disbursement not later
than 12:00 noon, New York City time, on the date that such LC Disbursement is
made, if the Borrower shall have received notice of such LC Disbursement prior
to 10:00 a.m., New York City time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
12:00 noon, New York City time, on (i) the Business Day that the Borrower
receives such notice, if such notice is received prior to 10:00 a.m., New York
City time, on the day of receipt, or (ii) the Business Day immediately following
the day that the Borrower receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that, if such LC Disbursement
is payable in an Available Currency, the Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Sections 2.03, 2.04 or
2.05, as applicable, that such payment be financed with a Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Borrowing.
If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from the Borrower in respect thereof and such Lender’s Applicable Percentage of
the Dollar Equivalent amount thereof. Promptly following receipt of such notice,
each Lender shall pay to the Administrative Agent in dollars its Applicable
Percentage of the Dollar Equivalent amount of such payment then due from the
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the applicable Issuing Bank the amounts so received by it from the
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse the
applicable Issuing Bank, then to such Lenders and the applicable Issuing Bank as
their interests may appear. Any payment made by a Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of Borrowings as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement. To the extent that Lenders have made payments pursuant to this
paragraph to reimburse an Issuing Bank in respect to an LC Disbursement, then
all payments by the Borrower thereafter with respect to its reimbursement
obligations relating to such LC Disbursement shall be in dollars and in the
Dollar Equivalent amount thereof.

 

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of: (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor any Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse an Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential

 

CREDIT AGREEMENT, Page 17

         



--------------------------------------------------------------------------------

damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the applicable Issuing Bank’s gross negligence or willful misconduct.

 

(g) Disbursement Procedures. An Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The applicable Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the applicable Issuing Bank and the Lenders with respect to any such
LC Disbursement.

 

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(e) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the applicable Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse an Issuing Bank shall be
for the account of such Lender to the extent of such payment.

 

(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, the Administrative Agent or the Required Lenders (or, if the
maturity of the Loans has been accelerated, Lenders with LC Exposure
representing more than 50% of the total LC Exposure) may demand the deposit of
cash collateral pursuant to this paragraph in an amount in dollars and in
immediate available funds equal to the Dollar Equivalent amount of the LC
Exposure as of such date plus any accrued and unpaid interest thereon. Amounts
so paid by the Borrower shall be deposited in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders. Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Banks for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.

 

Section 2.07. Funding of Borrowings.

 

(a) By the Lenders. Each Lender shall make each Revolving Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Revolving Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent or by wire
transfer, automated clearing house debit or interbank transfer to such other
account, accounts or Persons designated by the Borrower in the applicable
Borrowing Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

 

CREDIT AGREEMENT, Page 18

         



--------------------------------------------------------------------------------

(b) Borrowings Assumed Made. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed time of any Revolving Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Revolving Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

Section 2.08. Interest Elections.

 

(a) Interest Options. Each Revolving Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Fixed Rate
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Fixed Rate
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Competitive Borrowings or dollar Swingline
Borrowings, which may not be converted or continued.

 

(b) Interest Election Request. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

 

(c) Contents of Election Request. Each telephonic and written Interest Election
Request shall specify the following information in compliance with Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Fixed Rate
Borrowing; and

 

(iv) if the resulting Borrowing is a Fixed Rate Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

CREDIT AGREEMENT, Page 19

    



--------------------------------------------------------------------------------

Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing. If any such Interest Election Request
requests a Fixed Rate Borrowing but does not specify an Interest Period, then
the Borrower shall be deemed to have selected an Interest Period of seven days’
duration. If the Borrower fails to deliver a timely Interest Election Request
with respect to a Fixed Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing or if such Borrowing is a Swingline Fixed Rate Borrowing, continued as
a Fixed Rate Borrowing with an Interest Period of seven days’ duration.

 

(d) Limitations on Interest Election Requests. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Fixed Rate Borrowing (except
Fixed Rate Swingline Borrowings may be continued as Fixed Rate Swingline
Borrowings with Interest Periods of seven days’ duration) and (ii) unless
repaid, each Fixed Rate Revolving Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto. A Borrowing
denominated in one Available Currency may not be converted into another
Available Currency.

 

Section 2.09. Termination and Reduction of Commitments. The Borrower may at any
time terminate, or from time to time reduce, the Commitments; provided that
unless the Borrower and the Administrative Agent otherwise agree: (i) each
reduction of the Commitments shall be in an amount that is an integral multiple
of $5,000,000 and not less than $5,000,000; (ii) the Borrower shall not
terminate or reduce the Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.11, the sum of the
Outstanding Credit would exceed the total Commitments; and (iii) the Borrower
shall not terminate or reduce the Commitments if, after giving effect to any
concurrent termination or reduction of the commitment of the Swingline Lender to
make Swingline Loans, such commitment of the Swingline Lender would equal or
exceed the total Commitments. The Borrower may at any time terminate, or from
time to time reduce, the commitment of the Swingline Lender to make Swingline
Loans; provided that (i) each reduction of such commitment shall be in an amount
that is an integral multiple of $1,000,000 and not less than $1,000,000 and (ii)
the Borrower shall not terminate or reduce such commitment if, after giving
effect to any concurrent prepayment of the Swingline Loans, the aggregate
Swingline Exposure would exceed the such commitment. The Borrower shall notify
the Administrative Agent of any election to terminate or reduce the Commitments
or the commitment of the Swingline Lender under this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Commitments
and the commitment of the Swingline Lender delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments and
the commitment of the Swingline Lender shall be permanent. Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Applicable Percentages; provided that if no Loans and no LC
Disbursements are at the time outstanding, the Borrower shall have the right to
allocate the amount of the reduction of the Commitments to one or more Lenders
as it shall determine in its discretion. Any termination of the Commitments
(under the terms of this Section or pursuant to Article VI) shall automatically
terminate the commitment of the Swingline Lender to make Swingline Loans.

 

CREDIT AGREEMENT, Page 20

    



--------------------------------------------------------------------------------

Section 2.10. Repayment of Loans; Evidence of Debt.

 

(a) Promise to Repay. The Borrower hereby unconditionally promises to pay (i) to
the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Revolving Loan of such Lender on the Maturity Date,
(ii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan that is not denominated in dollars on the Maturity Date in the applicable
Available Currency, (iii) to the Swingline Lender the then unpaid principal
amount of each dollar Swingline Loan on the earlier of the Maturity Date and the
first date after such Swingline Loan is made that is the 15th or last day of a
calendar month and is at least two Business Days after such Swingline Loan is
made (provided that on each date that a Revolving Borrowing or a dollar
Competitive Borrowing is made, the Borrower shall repay all dollar Swingline
Loans then outstanding) and (iv) with respect to each Competitive Borrowing, to
the Administrative Agent for the account of each applicable Lender that has made
the applicable Competitive Borrowing, the then unpaid principal amount of such
Competitive Borrowing on it Competitive Loan Maturity Date.

 

(b) Lender Records. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c) Administrative Agent Records. The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Type thereof and the Interest Period applicable thereto and Available
Currency applicable thereto, (ii) the amount of any principal or interest due
and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d) Records Prima Facie Evidence. The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

 

(e) Promissory Notes. Any Lender may request that Loans made by it be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Borrower and the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 8.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

Section 2.11. Prepayment of Loans.

 

(a) Optional Prepayment. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to the
requirements of this Section.

 

(b) Mandatory Prepayment; Mark to Market of Available Currencies. As of the date
of the delivery of each compliance certificate under Section 5.03(c) and as of
the date of each Borrowing and each issuance of a Letter of Credit, the Borrower
shall calculate the Dollar Equivalent amount of the Revolving Exposures and, if
applicable, the Dollar Equivalent amount of each Competitive Loan. The
Administrative Agent may also at any time and from time to time calculate the
Dollar Equivalent amount of the Revolving Exposures and

 

CREDIT AGREEMENT, Page 21

    



--------------------------------------------------------------------------------

the Competitive Loans. The Administrative Agent shall give the Borrower written
notice of any such calculation. If as a result of any such calculation by the
Borrower or by the Administrative Agent or if as of any other date:

 

(i) the Outstanding Credit exceeds the total Commitments then within five (5)
Business Days after the date of such calculation (or in the case of the
calculation by the Agent, after the written notice is given to the Borrower),
the Borrower shall prepay Borrowings in an aggregate amount equal to such
excess, with such amount so paid to be applied to the Loans in the following
order, until each is paid in full: dollar Swingline Loans, ABR Loans, Variable
Rate Loans, Fixed Rate Loans and Set Rate Loans; or

 

(ii) the Swingline Exposures exceeds the total commitments of the Swingline
Lender to make Swingline Loans or the Swingline Exposures applicable to any
Swingline Loan denominated in a currency other than dollars exceeds the
applicable limit determined by the Administrative Agent in accordance with
Section 2.05(a), then within five (5) Business Days after the date of such
calculation (or in the case of the calculation by the Agent, after the written
notice is given to the Borrower), the Borrower shall prepay the applicable
Swingline Borrowings in an aggregate amount equal to such excess.

 

(c) Selection of Borrowings to be Prepaid. Prior to any optional or mandatory
prepayment of Borrowings hereunder, the Borrower shall select the Borrowing or
Borrowings to be prepaid and shall specify such selection in the notice of such
prepayment pursuant to paragraph (d) of this Section.

 

(d) Notice of Prepayment. The Borrower shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Fixed Rate Borrowing or Set Rate Borrowing, not later than 12:00
noon, New York City time, three Business Days before the date of prepayment, and
(ii) in the case of prepayment of an ABR Borrowing, any dollar Swingline
Borrowings or any Variable Rate Borrowing, not later than 12:00 noon, New York
City time, on the Business Day of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of optional prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by Section
2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice (other than a notice relating solely to Swingline
Loans), the Administrative Agent shall advise the Lenders (or with respect to
Competitive Borrowings, the applicable Lenders) of the contents thereof. Each
partial prepayment of any Borrowing (other than a Competitive Borrowing) shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02, except as necessary to apply fully
the required amount of a mandatory prepayment. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13.

 

Section 2.12. Fees.

 

(a) Facility Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a facility fee, which shall accrue at the Applicable
Rate on the average daily amount of the Commitment of such Lender during the
period from and including the Effective Date to but excluding the date on which
such Commitment terminates; provided that, if such Lender continues to hold any
Outstanding Credit after its Commitment terminates, then such facility fee shall
continue to accrue on the daily amount of such Lender’s Outstanding Credit from
and including the date on which its Commitments terminates to but excluding the
date on which such Lender ceases to hold any Outstanding Credit. Accrued
facility fees shall be payable in arrears on the date which is thirty days
following the last day of each March, June, September and December of each year
and on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any facility fees accruing
after the date on which the Commitments terminate shall be

 

CREDIT AGREEMENT, Page 22

         



--------------------------------------------------------------------------------

payable on demand. All facility fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

(b) Utilization Fees. With respect to each day, if any, on which the Outstanding
Credit held by a Lender is equal to or greater than 50% of the aggregate amount
of such Lender’s Commitment, the Borrower agrees to pay to the Administrative
Agent for the account of such Lender a utilization fee, which shall accrue at a
per annum rate equal to 0.05% on the average daily amount of the Commitment of
such Lender during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that if on the
date such Commitment terminates the Outstanding Credit held by such Lender is
equal to or greater than 50% of the aggregate amount of such Lender’s
Commitment, then such utilization fee shall continue to accrue on the daily
amount of the Outstanding Credit held by such Lender from and including the date
on which its Commitments terminates to but excluding the date on which such
Lender ceases to hold any Outstanding Credit. Accrued utilization fees shall be
payable in arrears on the date which is thirty days following the last day of
each March, June, September and December of each year and on the date on which
the Commitments terminate, commencing on the first such date to occur after the
date hereof; provided that any utilization fees accruing after the date on which
the Commitments terminate shall be payable on demand. All utilization fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

 

(c) Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate as interest on Fixed Rate Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure. Participation fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the thirtieth day following such last
day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within thirty days
after demand. All participation fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The Borrower agrees to pay to each
Issuing Bank the following fees applicable to the Letters of Credit issued by
such Issuing Bank: (i) a drawing fee equal to $100 upon each drawing made under
such Letters of Credit on the date of such drawing; (ii) an issuance fee equal
to $300 upon each issuance of each such Letter of Credit payable on the date of
issuance; and (iii) a renewal fee of $100 upon each renewal of each such Letter
of Credit payable prior to the renewal of such Letter of Credit.

 

(d) Agent Fees. The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

 

(e) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
facility fees, utilization fees and participation fees, to the Lenders entitled
thereto. Fees paid shall not be refundable under any circumstances.

 

CREDIT AGREEMENT, Page 23

         



--------------------------------------------------------------------------------

Section 2.13. Interest.

 

(a) ABR Borrowings. The Loans comprising each ABR Borrowing shall bear interest
at the Alternate Base Rate.

 

(b) Fixed Rate Borrowings. The Loans comprising each Fixed Rate Borrowing
(including each Swingline Loan denominated in a currency other than dollars but
excluding each dollar Swingline Loan) shall bear interest at the Fixed Rate for
the Interest Period and Available Currency in effect for such Borrowing plus the
Applicable Rate.

 

(c) Dollar Swingline Loans. Dollar Swingline Loans shall bear interest each day
at a rate per annum equal to the Federal Funds Effective Rate in effect on such
day plus 0.75%.

 

(d) Competitive Loans. The Loans comprising each Competitive Borrowing shall
bear interest at the applicable Competitive Bid Rate accepted for such Borrowing
in accordance with the provisions of Section 2.04.

 

(e) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Revolving Loans as provided in paragraph (a) of
this Section.

 

(f) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and upon termination of the
Commitments; provided that: (i) interest accrued pursuant to paragraph (e) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan or a
non–dollar denominated Swingline Loan prior to the end of the Revolving
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Fixed Rate Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion. Interest on Swingline Loans and Competitive
Loans, the principal amount of which is denominated in an Available Currency,
shall be paid in that Available Currency.

 

(g) Computation of Interest. All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Fixed Rate or Federal Funds Effective Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

Section 2.14. Unavailability, Illegality, Alternate Rate of Interest.

 

(a) Unavailability. If prior to the commencement of any Interest Period for a
Fixed Rate Borrowing:

 

(i) deposits of the applicable Available Currency in the principal amounts of
the Fixed Rate Swingline Loan comprising such Borrowing are not generally
available in the market utilized to determine the applicable Fixed Rate or

 

CREDIT AGREEMENT, Page 24

         



--------------------------------------------------------------------------------

(ii) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Fixed Rate for such Interest Period; or

 

(iii) the Administrative Agent is advised by the Required Lenders (or, with
respect to Fixed Rate Swingline Loans, the Swingline Lender) that the Fixed Rate
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Fixed Rate Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Fixed Rate Borrowing, such
Borrowing shall be made as an ABR dollar Borrowing or, if requested under the
Swingline, as a Federal Funds Effective Rate dollar Borrowing.

 

(b) Change in Legality. Notwithstanding any other provision herein, if any
Change in Law shall make it unlawful for any Lender to make or maintain any
Fixed Rate Loan or to give effect to its obligations as contemplated hereby with
respect to any Fixed Rate Loan (including, without limitation, as a result of a
restriction on an Available Currency), then, by written notice to the Borrower
and to the Administrative Agent, such Lender may:

 

(i) declare that the applicable Fixed Rate Loans will not thereafter be made by
such Lender hereunder, whereupon any request for such a Fixed Rate Borrowing
shall, as to such Lender only, be deemed a request for a dollar Loan (accruing
interest as an ABR Loan, or if it is a Swingline Loan, as a Federal Funds
Effective Rate Loan) unless such declaration shall be subsequently withdrawn
(any Lender delivering such a declaration hereby agreeing to withdraw such
declaration promptly upon determining that such event of illegality no longer
exists); and

 

(ii) require that all outstanding Fixed Rate Loans affected by the illegality
made by it be either (A), if such Loans are dollar Revolving Loans, converted to
ABR Revolving Loans, in which event all such Fixed Rate Loans shall be
automatically converted to ABR Revolving Loans as of the effective date of such
notice as provided below, or (B) repaid if such Fixed Rate Loan is a Swingline
Loan.

 

In the event any Lender shall exercise its rights under clauses (i) or (ii)
above of this paragraph (b), all payments and prepayments of principal which
would otherwise have been applied to repay the affected Fixed Rate Loans that
would have been made by such Lender or the converted Fixed Rate Loans of such
Lender shall instead be applied to repay the Loans made by such Lender in lieu
of, or resulting from the conversion of, such Fixed Rate Loans. For purposes of
this Section, a notice by any Lender shall be effective as to each Fixed Rate
Loan, if lawful, on the last day of the Interest Period currently applicable to
such Fixed Rate Loan; in all other cases such notice shall be effective on the
date of receipt.

 

(c) Unavailability of Foreign Currency Loans. Notwithstanding any other
provision herein, if any Change in Law shall make it unlawful for the Swingline
Lender to make or maintain any Swingline Loan denominated in a currency other
than dollars or to give effect to its obligations as contemplated hereby with
respect to any such Loan or in the event that there shall occur any material
adverse change in national or international financial, political or economic
conditions or currency exchange rates or exchange controls which would in the
opinion of the Swingline Lender make it impracticable for Swingline Loans to be
denominated in a currency other than dollars, then, by written notice to the
Borrower and to the Administrative Agent, the Swingline Lender may:

 

(i) declare that such Loans will not thereafter be made, whereupon any request
for such a Swingline Borrowing in a currency other than dollars shall be deemed
a request for a dollar Swingline Borrowing unless such declaration shall be
subsequently withdrawn (the Swingline Lender agreeing to withdraw such
declaration promptly upon determining that the applicable event or condition no
longer exists); and

 

CREDIT AGREEMENT, Page 25

         



--------------------------------------------------------------------------------

(ii) require that all outstanding Swingline Loans so affected be repaid.

 

Section 2.15. Increased Costs.

 

(a) Additional Costs. If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (including any marginal, special, emergency or
supplemental reserves established by the Board or any other reserves imposed
pursuant to Regulation D of the Board) or any Issuing Bank; or

 

(ii) impose on any Lender or any Issuing Bank or the London or other interbank
market utilized to determine the Fixed Rate or any Set Rate any other condition
affecting this Agreement, any Fixed Rate Loans or any Set Rate Loans made by
such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Fixed Rate Loan (or of maintaining its
obligation to make any such Loan) or maintaining any Set Rate Loans or to
increase the cost to such Lender or the applicable Issuing Bank of participating
in, issuing or maintaining any Letter of Credit or to reduce the amount of any
sum received or receivable by such Lender or the applicable Issuing Bank
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender or the applicable Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the applicable
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b) Capital Adequacy. If any Lender or any Issuing Bank determines that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or the Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

 

(c) Certificate. A certificate of a Lender or a Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within thirty days
after receipt thereof.

 

(d) Limit on Compensation. Failure or delay on the part of any Lender or any
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than

 

CREDIT AGREEMENT, Page 26

         



--------------------------------------------------------------------------------

60 days prior to the date that such Lender or such Issuing Bank, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such Issuing Bank’s intention to
claim compensation therefor; provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 60–day
period referred to above shall be extended to include the period of retroactive
effect thereof. If, following any demand by any Lender or any Issuing Bank under
this Section, the item for which such demand was made is changed to reduce or
eliminate the effect on the applicable Lender or Issuing Bank, such Lender or
Issuing Bank shall promptly so inform the Borrower and equitable reduce any
amounts thereafter payable by the Borrower under this Section.

 

Section 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Fixed Rate Loan other than on the last day of an Interest
Period applicable thereto or (b) the payment of any Set Rate Loan other than on
the corresponding Competitive Loan Maturity Date, then, in any such event, the
Borrower shall reimburse each applicable Lender on demand for the loss incurred
or to be incurred by such Lender in the reemployment of the funds released by
such prepayment. A certificate of any Lender setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within thirty days after receipt thereof.

 

Section 2.17. Taxes.

 

(a) Gross–Up. Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall be made free and clear
of and without deduction for any Indemnified Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or Issuing Bank (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b) Tax Indemnity. The Borrower shall indemnify the Administrative Agent, each
Lender and each Issuing Bank, within thirty days after written demand therefor,
for the full amount of any Indemnified Taxes paid by the Administrative Agent,
such Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder or under
any other Loan Document (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender or an Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error.

 

(c) Receipt. As soon as practicable after any payment of Indemnified Taxes by
the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(d) Foreign Lender. Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate.

 

CREDIT AGREEMENT, Page 27

         



--------------------------------------------------------------------------------

Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Payments.

 

(a) Payments. The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, New York City time), on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 1111 Fannin,
Houston, Texas, except payments to be made directly to an Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 8.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment under any Loan Document shall
be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments under each Loan Document shall be made in the Available
Currency herein specified.

 

(b) Application of Payments. If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

 

(c) Sharing of Payments; Limit on Set-off. If any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements and Swingline Loans of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Lender agrees that it will not exercise any right
of set-off or counterclaim in an amount in excess of the Loans and other
obligations owed directly to such Lender hereunder and in furtherance of the
foregoing, any Lender acquiring a participation pursuant to the foregoing
arrangements may not exercise against the Borrower rights of set–off and
counterclaim with respect to such participation.

 

(d) Payments Assumed Made. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative

 

CREDIT AGREEMENT, Page 28

         



--------------------------------------------------------------------------------

Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the applicable Issuing Bank, as the case may be, the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders or the applicable Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

(e) Setoff Against Lender Obligations. If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(d) or 8.03(c), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

Section 2.19. Mitigation Obligations; Replacement of Lenders.

 

(a) Mitigation Obligations. If any Lender requests compensation under Section
2.15, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
2.17, then such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b) Replacement of a Lender. If any Lender requests compensation under Section
2.15, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
2.17, or if any Lender defaults in its obligation to fund Loans hereunder, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 8.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.15 or payments required to be made pursuant to Section 2.17, such assignment
will result in a reduction in future compensation or payments under the
applicable Section. A Lender shall not be required to make any such assignment
and delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

Section 2.20. Increase of Commitments. By written notice sent to the
Administrative Agent (which the Administrative Agent shall promptly distribute
to the Lenders), the Borrower may at any time and from time to time request an
increase of the aggregate amount of the Commitments by an aggregate amount equal
to any integral multiple of $5,000,000; provided that (i) no Default shall have
occurred and be continuing; (ii) the aggregate amount of the Commitments shall
not have been reduced, nor shall the Borrower have given notice of any such
reduction under Section 2.09(b); (iii) the total amount of all Commitments shall
not be increased to an

 

CREDIT AGREEMENT, Page 29

         



--------------------------------------------------------------------------------

aggregate amount that would exceed $600,000,000; and (iv) the Commitment of a
Lender shall not be increased without the consent of such Lender. If one or more
of the Lenders is not increasing its Commitment, then, with notice to the
Administrative Agent and the other Lenders, another one or more financial
institutions, each as approved by the Borrower and the Administrative Agent (a
“New Lender”), may commit to provide an amount equal to the aggregate amount of
the requested increase that will not be provided by the existing Lenders (the
“Increase Amount”); provided, that the Commitment of each New Lender shall be at
least $5,000,000. Upon receipt of notice from the Administrative Agent to the
Lenders and the Borrower that the Lenders, or sufficient Lenders and New
Lenders, have agreed to commit to an aggregate amount equal to the Increase
Amount, then: provided that no Default exists at such time or after giving
effect to the requested increase, the Borrower, the Administrative Agent and the
Lenders willing to increase their respective Commitments and the New Lenders (if
any) shall execute and deliver an Increased Commitment Supplement (herein so
called) in the form attached hereto as Exhibit “C”. If all existing Lenders
shall not have provided their pro rata portion of the requested Increase Amount,
the Revolving Loans will not be held pro rata by the Lenders in accordance with
the Applicable Percentages determined hereunder. To remedy the foregoing, on the
date of the effectiveness of the Increased Commitment Supplement, the Lenders
shall make advances among themselves so that after giving effect thereto the
Revolving Loans will be held by the Lenders, pro rata in accordance with the
Applicable Percentages hereunder. The advances so made by each Lender whose
Applicable Percentage has increased as a result of the changes to the
Commitments shall be deemed to be a purchase of a corresponding amount of the
Revolving Loans of the Lender or Lenders whose Applicable Percentages have
decreased. The advances made under this Section shall be ABR Revolving Loans
made under each Lender’s Commitment unless or until the Borrower shall have
selected an alternative interest rate to apply thereto under the terms of this
Agreement. All advances made under this Section shall be made through the
Administrative Agent.

 

ARTICLE III.

 

Representations and Warranties

 

Borrower represents and warrants to the Lenders that:

 

Section 3.01. Status. The Borrower and each Subsidiary is duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it was organized, has the power and legal authority to own its property
and to carry on its business as now being conducted, is duly qualified to do
business in every jurisdiction in which the nature of its business or property
makes such qualification necessary and has all governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.

 

Section 3.02. Authority; No Conflict. The execution, delivery and performance of
this Agreement and the other Loan Documents and the consummation of the
transactions contemplated hereby and thereby, (i) are within the legal power and
authority of the Borrower, (ii) have been duly authorized by all requisite
actions, (iii) do not and will not conflict with, contravene or violate any
provision of or result in a breach of or default under, or require the waiver
(not already obtained) of any provision of, or the consent (not already given)
of any Person under the terms of the Borrower’s articles of incorporation or by
laws, or any indenture, mortgage, deed of trust, loan or credit agreement or
other agreement or instrument to which the Borrower is a party or by which it is
bound or to which any of its properties are subject, (iv) will not violate,
conflict with, give rise to any liability under, or constitute a default under
any law, regulation, order (including, without limitation, all applicable state
and federal securities laws) or any other requirement of any court, tribunal,
arbitrator, or Governmental Authority, and (v) will not result in the creation,
imposition, or acceleration of any indebtedness or tax or any mortgage, lien,
reservation, covenant, restriction, or other encumbrance of any nature upon, or
with respect to, the Borrower or any of its properties.

 

CREDIT AGREEMENT, Page 30

         



--------------------------------------------------------------------------------

Section 3.03. Binding Effect. This Agreement constitutes, and each other Loan
Document to which the Borrower is a party when executed and delivered by each of
the other parties thereto will constitute, the legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its terms.

 

Section 3.04. Governmental Approval. The execution, delivery and performance of
this Agreement and the other Loan Documents and the transactions contemplated
hereby and thereby do not require any action, approval or consent of, or filing
with, any Governmental Authority.

 

Section 3.05. Litigation. There are no suits or proceedings pending, or to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
Subsidiary which could reasonably be expected to have a Material Adverse Effect.

 

Section 3.06. Compliance with ERISA. The Borrower and each member of the
Controlled Group have fulfilled their obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan and are in compliance
in all material respects with the presently applicable provisions of ERISA and
the Code, and has not incurred any liability to the PBGC or a Plan under Title
IV of ERISA. Neither the Borrower nor any member of the Controlled Group has
incurred any material withdrawal liability with respect to any Multiemployer
Plan under Title IV of ERISA, and no such material liability is expected to be
incurred.

 

Section 3.07. Financial Information. The audited consolidated annual financial
statements of the Borrower and its Subsidiaries for the fiscal year ended
December 31, 2004, and the unaudited interim financial statements for the period
ended June 30, 2005 (such annual and interim financial statements hereinafter
collectively called the “Financial Statements”), have been prepared in
accordance with GAAP and fairly reflect the consolidated financial condition of
the Borrower and its Subsidiaries and the results of their operations as of the
dates and for the periods stated. Since the date of the Financial Statements,
there has occurred no change as of the Effective Date in the business,
operations, affairs, financial condition, assets or properties of the Borrower
and its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect.

 

Section 3.08. Material Liabilities. The Borrower and its Subsidiaries have no
material liabilities, direct or contingent, except: (i) those disclosed in the
Financial Statements, and (ii) those arising in the ordinary course of business
since the date of such Financial Statements which have in the aggregate no
Material Adverse Effect.

 

Section 3.09. Taxes. Except where compliance with subsections (i) and (ii)
below, is being contested in good faith through appropriate proceedings or where
non–compliance, alone or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, the Borrower and its Subsidiaries: (i) have
filed all material Federal, state, local and foreign income, excise, property
and other tax returns (the “Tax Returns”) which are required to be filed by
them, and (ii) have paid all taxes due pursuant to the Tax Returns or pursuant
to any assessment received by or on behalf of the Borrower or any Subsidiary.

 

Section 3.10. Environmental Compliance. Neither the Borrower nor any Subsidiary
is subject to any Environmental Liability which, alone or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. No Hazardous
Materials have been or are being used, produced, manufactured, processed,
treated, recycled, generated, stored, disposed of, managed or otherwise handled
at, or shipped or transported to or from the Borrower’s or any of its
Subsidiaries’ properties or are otherwise present at, on, in or under the
Borrower’s or any of its Subsidiaries’ properties, except for Hazardous
Materials used, produced, manufactured, processed, treated, recycled, generated,
stored, disposed of, managed, or otherwise handled in compliance with all
applicable Environmental Requirements, except where such noncompliance, alone or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

CREDIT AGREEMENT, Page 31

         



--------------------------------------------------------------------------------

Section 3.11. Margin Securities. Neither the Borrower nor any Subsidiary is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations U or X of the Board of Governors of the Federal
Reserve System), and no part of the proceeds of any Loan will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying margin stock.

 

Section 3.12. Other Revolving Credit Agreements. The terms and provisions of
this Agreement are substantially similar to and no less favorable to the Lenders
than the terms and provisions contained in other revolving credit agreements to
which the Borrower is a party.

 

Section 3.13. Compliance with Laws. Except where compliance is being contested
in good faith through appropriate proceedings or where non–compliance, alone or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, the Borrower and its Subsidiaries are in compliance with all applicable
laws, regulations and similar requirements of Governmental Authorities.

 

Section 3.14. Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

Section 3.15. Public Utility Holding Company Act. Neither the Borrower nor any
of its Subsidiaries is a “holding company”, or a “subsidiary company” of a
“holding company”, or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company”, as such terms are defined in the Public Utility
Holding Company Act of 1935, as amended.

 

Section 3.16. Ownership of Property. Each of the Borrower and its Subsidiaries
has title to its properties sufficient for the conduct of its business.

 

Section 3.17. Insurance. The Borrower and each of its Subsidiaries has (either
in the name of the Borrower or in such Subsidiary’s own name), with reputable
insurance companies or associations, insurance in at least such amounts and
against at least such hazards as are customary for companies engaged in similar
businesses and owning and operating similar properties.

 

ARTICLE IV.

 

Conditions

 

Section 4.01. Effective Date. The obligations of the Lenders to make Loans and
any agreement of any Issuing Bank to issue any Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 8.02):

 

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

 

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of the Borrower’s general in house counsel, substantially in the form of
Exhibit B and covering such other matters relating to the Borrower or the Loan
Documents as the Required Lenders shall reasonably request.

 

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of Borrower, the authorization of
the execution, delivery and performance of the Loan Documents and

 

CREDIT AGREEMENT, Page 32

         



--------------------------------------------------------------------------------

any other legal matters relating to the Borrower or the Loan Documents as the
Administrative Agent may request, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

 

(d) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including
fees, charges and disbursements of counsel) required to be reimbursed or paid by
the Borrower hereunder or under any other Loan Document.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. On the
Effective Date and after each of the foregoing conditions are satisfied, the
commitment of any Lender to make advances to the Borrower under the terms of any
other revolving credit agreement such Lender has entered into with the Borrower
shall automatically, and without any further action on the part of any Person,
be terminated, no Lender will have any obligations to make advances under any
such other revolving credit agreement and all other rights and obligations of
Borrower and each Lenders under those agreements shall terminate; provided that
the facility fee, utilization fee, additional cost, expense reimbursement and
indemnification provisions thereof shall survive such termination. Any
commitment of Lender that it has to the Borrower under the terms of any other
letter of credit reimbursement agreement in effect on the Effective Date is not
terminated and shall continue in accordance with the terms of the applicable
reimbursement agreement. Notwithstanding the foregoing, the obligations of the
Lenders to make Loans and any agreement of any Issuing Bank to issue Letters of
Credit hereunder shall not become effective unless each of the foregoing
conditions is satisfied (or waived pursuant to Section 8.02) at or prior to 3:00
p.m., New York City time, on August 31, 2005 (and, in the event such conditions
are not so satisfied or waived, the Commitments and the commitment of the
Swingline Lender to make Swingline Loans shall terminate at such time).

 

Section 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and any agreement of any Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to receipt of the
request therefor in accordance herewith and to the satisfaction of the following
conditions:

 

(a) The representations and warranties of Borrower set forth in the Loan
Documents shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, except to the extent such representations and warranties relate
specifically to another date.

 

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

(c) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable: (i) the Outstanding Credit shall not exceed the aggregate amount of
the Commitments; (ii) the Swingline Exposures shall not exceed the commitment of
the Swingline Lender to make Swingline Loans; and (iii) the Swingline Exposures
applicable to Swingline Loans denominated in a currency other than dollars shall
not exceed the applicable limit established by the Administrative Agent in
accordance with Section 2.05(a).

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by Borrower
on the date thereof as to the matters specified in paragraphs (a), (b) and (c)
of this Section.

 

CREDIT AGREEMENT, Page 33

         



--------------------------------------------------------------------------------

ARTICLE V.

 

Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that it:

 

Section 5.01. Preservation of Existence, etc. Will preserve and maintain the
corporate existence of the Borrower and its Subsidiaries, unless the existence
shall be discontinued as the result of a merger, consolidation or other
transaction permitted pursuant to Section 5.10, or unless the Borrower shall
divest itself of the properties of any Subsidiary pursuant to Section 5.05 or
Section 5.11.

 

Section 5.02. Keeping of Books. Will keep proper books of record and account in
which full and correct entries shall be made of all of its financial
transactions and its assets and businesses so as to permit the presentation of
financial statements prepared in accordance with GAAP; and permit the
Administrative Agent and each Lender and their respective representatives, at
their own expense, at reasonable times and with reasonable prior notice, to
visit all of its offices and properties, discuss its affairs, finances and
accounts with its officers and examine any of its or their books and other
corporate records.

 

Section 5.03. Reporting Requirements. Will furnish to the Administrative Agent
(who upon receipt, shall furnish to each Lender):

 

(a) as soon as available and in any event within 60 days after the end of each
quarterly period, except the last, of each fiscal year, its quarterly report on
Form 10–Q as prescribed by and filed with the Securities and Exchange Commission
(or any successor agency);

 

(b) as soon as available and in any event within 120 days after the last day of
each fiscal year, its annual report on Form 10–K as prescribed by and filed with
the Securities and Exchange Commission (or any successor agency);

 

(c) within the periods provided in paragraphs (a) and (b) above, the written
statement of the Borrower, signed by the principal financial officer, showing
the calculations necessary to determine compliance with this Agreement and
stating that the signer thereof has re examined the terms and provisions of this
Agreement and at the date of said statement no Default has occurred or if the
signer is aware of any such Default, he shall disclose in such statement the
nature thereof;

 

(d) within the period provided in paragraph (b) above, the written statement of
such accountants that in making the examination necessary to their certification
of such audit report they have obtained no knowledge of any Default, or if such
accountants shall have obtained knowledge of any such Default, they shall
disclose in such statement such Default and the nature thereof;

 

(e) within fifteen (15) Business Days after the Borrower becomes aware of the
occurrence of any Default, a certificate of the chief financial officer or the
chief accounting officer of the Borrower setting forth the details thereof and
the action which the Borrower is taking or proposes to take with respect
thereto;

 

(f) as soon as available, each Current Report on Form 8–K as prescribed by and
filed with the Securities and Exchange Commission (or any successor agency);

 

(g) promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed; and

 

CREDIT AGREEMENT, Page 34

         



--------------------------------------------------------------------------------

(h) such additional information as any Lender may reasonably request concerning
the Borrower and its Subsidiaries.

 

Section 5.04. Taxes, Claims for Labor and Materials; Compliance with Laws.

 

(a) Payment of Obligations. Will promptly pay and discharge, and will cause each
Subsidiary promptly to pay and discharge, all lawful taxes, assessments and
governmental charges or levies imposed upon the Borrower or such Subsidiary, and
all trade accounts payable in accordance with usual and customary business terms
and all claims for work, labor or materials, which if unpaid might become a lien
or charge upon any property, of the Borrower or any Subsidiary; provided that,
the Borrower, or such Subsidiary shall not be required to pay any such tax,
assessment, charge, levy or claim if the validity thereof shall concurrently be
contested in good faith by appropriate proceedings, and if the Borrower or such
Subsidiary shall set aside on its or their books such reserves, if any, deemed
by it or them to be adequate with respect thereto, and further provided that, no
such payment or discharge of any such tax, assessment, charge, levy, account
payable or claim shall be required in respect of a Subsidiary to the extent that
such Subsidiary’s assets are insufficient for such purpose so long as such tax,
assessment, charge, levy, account payable or claim is not imposed upon or does
not become a liability of the Borrower.

 

(b) Compliance with Laws. Will comply and will cause each Subsidiary to comply,
in all material respects and where the failure to comply would have a Material
Adverse Effect with (A) ERISA, (B) the Federal Occupational Safety and Health
Act of 1970 and the rules and regulations thereunder, (C) all governmental
consumer protection laws and regulations, (D) all governmental equal employment
practice requirements and (E) all other laws, rules, regulations and orders to
which it may be subject.

 

(c) Compliance with Environmental Matters. Will comply, and will cause each
Subsidiary to comply, in all material respects and when the failure to comply
would have a Material Adverse Effect, with all applicable Environmental
Requirements and Environmental Judgments and Orders.

 

Section 5.05. Maintenance, etc. Will maintain, preserve and keep, and will cause
each Subsidiary to maintain, preserve and keep, its and their operating
properties (whether owned in fee or a leasehold interest) in good repair and
working order and from time to time will make all necessary repairs,
replacements, renewals, and additions so that at all times the efficiency
thereof shall be maintained, and will maintain, and cause each Subsidiary to
maintain, franchises, licenses and permits necessary for the conduct of their
respective businesses; provided, however, the Borrower and its Subsidiaries
shall, notwithstanding the foregoing, have the right to sell, abandon or dispose
of, property or other assets which in the reasonable judgment of the Borrower or
the Subsidiary are no longer useful or of productive value or which may be
advantageously sold, abandoned or otherwise disposed of in the proper conduct of
the business of the Borrower (or any Subsidiary), and shall have the right to
terminate the existence of any Subsidiary or any right, franchise or privilege
of the Borrower or any Subsidiary if, in the judgment of the Borrower, it shall
be or become no longer advantageous to maintain the same.

 

Section 5.06. Insurance. Will maintain and will cause each Subsidiary to
maintain, insurance coverage by reputable insurance companies or associations in
such forms and amounts and against such hazards as are customary for companies
engaged in similar businesses and owning or operating similar properties.

 

Section 5.07. Litigation. Will promptly give notice in writing to the Lenders of
all litigation and of the proceedings before any governmental or regulatory
agencies affecting the Borrower or any Subsidiary, which litigation or
proceeding is required to be reported on a Form 10–Q or Form 10–K of the
Securities and Exchange Commission (as such Form and requirements pertinent
thereto are in effect on the date hereof), or which litigation or proceeding
involves the reasonable likelihood of or has resulted in a determination of
uninsured liability of the Borrower or any Subsidiary in excess of $50,000,000.

 

CREDIT AGREEMENT, Page 35

         



--------------------------------------------------------------------------------

Section 5.08. Liens. Will be permitted, and its Subsidiaries will be permitted
to create, incur or permit to exist any Lien, provided, however, that at the
time of the creation of each Lien and immediately after giving effect thereto
and to the application of any proceeds of the Indebtedness secured thereby, the
aggregate outstanding principal Indebtedness then secured by all Liens shall not
exceed 15% of Consolidated Total Assets. Without limitation of the independent
application and effect of this Section, it is expressly agreed and understood
that Liens permitted by this Section are and shall be permitted only upon the
express condition that the obligations so secured do not violate the applicable
provisions of Section 5.12.

 

Section 5.09. Character of Business. Will continue to carry out substantially
the same type of business carried on during the fiscal year ended December 31,
2004, and businesses reasonably related thereto; and will not engage in any
business which would materially change the type of business previously conducted
on a consolidated basis.

 

Section 5.10. Merger; etc. Will not, and will not permit any Subsidiary to,
merge or consolidate with any other Person except that:

 

(a) any Subsidiary may be merged into a wholly–owned Subsidiary or into the
Borrower;

 

(b) the Borrower shall be permitted to merge into a wholly–owned Subsidiary of
the Borrower in order to change the Borrower’s state of incorporation; provided
that, immediately after the consummation of the transaction and after giving
effect thereto no Default would exist; and

 

(c) the Borrower shall be permitted to merge or consolidate with another Person;
provided that, the Borrower is the surviving corporation and if immediately
after the consummation of the transaction and after giving effect thereto no
Default would exist.

 

Section 5.11. Sale of Assets. Will not, and will not permit any Subsidiary to,
sell, lease or transfer, or otherwise dispose of all or a substantial part of
its assets (other than products sold in the ordinary course of business), except
that (a) any Subsidiary may sell, lease, transfer, or otherwise dispose of any
of its assets to the Borrower or a wholly–owned Subsidiary, (b) the Borrower may
dispose of its assets or the stock or assets of a Subsidiary if required to do
so by a final court order, and (c) the foregoing limitation on the sale, lease,
transfer or other disposition of assets shall not prohibit during any fiscal
quarter, a sale, lease, transfer or other disposition of assets unless the
aggregate assets to be so sold, leased, transferred or otherwise disposed, when
combined with all other assets sold, leased, transferred or otherwise disposed
during such fiscal quarter and the immediately preceding 3 fiscal quarters
constituted more than 20% of Consolidated Total Assets at the end of the most
recent fiscal year immediately preceding such fiscal quarter. As used herein, a
“substantial part” of the assets of the Borrower or any Subsidiary shall mean an
amount equal to 20% or more of Consolidated Total Assets as of the fiscal
year–end immediately preceding the sale, lease, transfer, or other disposition
in question (without giving effect to such sale, lease, transfer, or other
disposition in question).

 

Section 5.12. Restriction on Funded Debt and Short–Term Debt. Will not, and will
not permit any Subsidiary to, create, guarantee, assume, permit to exist or
become liable, directly or indirectly, in respect of any Funded Debt or
Short–Term Debt other than:

 

(a) Funded Debt and Short–Term Debt outstanding hereunder;

 

(b) Funded Debt and Short–Term Debt outstanding on June 30, 2005, as shown on
the Borrower’s consolidated balance sheet as at said date;

 

(c) Funded Debt of Subsidiaries to the Borrower or to other Subsidiaries and
Funded Debt of the Borrower to Subsidiaries;

 

CREDIT AGREEMENT, Page 36

         



--------------------------------------------------------------------------------

(d) Other Funded Debt and Short–Term Debt (including Secured Debt) of the
Borrower and Subsidiaries; provided that, at the time of issuance or incurrence
and immediately after giving effect thereto and to the application of the
proceeds thereof:

 

(i) Total Indebtedness does not exceed 60% of Total Capital; and

 

(ii) In the case of Secured Debt, the principal amount of Secured Debt will not
exceed 15% of Consolidated Total Assets.

 

Notwithstanding anything provided by in this Agreement, but subject to such
limitations as to amount provided by this Section, the Borrower and its
Subsidiaries shall be entitled to execute and deliver guarantees of all types
guaranteeing the obligations of any and all Persons irrespective of whether such
Persons may be the Borrower, Subsidiaries, Unrestricted Subsidiaries, employees,
suppliers, subcontractors, or others. All guarantees given by the Borrower and
its Subsidiaries pursuant to this Agreement shall constitute Indebtedness to the
extent provided in the definition of “Indebtedness” set out in Article I.

 

Section 5.13. Multiemployer Plans. Will not permit the aggregate complete or
partial withdrawal liability under Title IV of ERISA with respect to
Multiemployer Plans incurred by the Borrower and members of the Controlled Group
to exceed $50,000,000 at any time. For purposes of this Section, the amount of
withdrawal liability of the Borrower and members of the Controlled Group at any
date shall be the aggregate present value of the amount claimed to have been
incurred less any portion thereof which the Borrower and members of the
Controlled Group have paid or as to which the Borrower reasonably believes,
after appropriate consideration of possible adjustments arising under Sections
4219 and 4221 of ERISA, it and members of the Controlled Group will have no
liability, provided that the Borrower shall obtain prompt written advice from
independent actuarial consultants supporting such determination.

 

Section 5.14. Ratio of Total Indebtedness to Total Capital. Will maintain a
ratio of Total Indebtedness to Total Capital of not more than 0.60 to 1.00.

 

Section 5.15. Use of Proceeds and Letters of Credit. Will use the proceeds of
the Loans only to refinance existing Indebtedness and for other lawful corporate
purposes. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations G, U and X. Letters of Credit will be issued
only to support transactions of the Borrower and its Subsidiaries in the
ordinary course of business.

 

Section 5.16. Other Revolving Agreements. Will not, and will not permit any
Subsidiary to, enter into any revolving credit agreement, unless, concurrent
with entering into such revolving credit agreement, the Borrower agrees to amend
this Agreement (or amend any such revolving credit agreement in such manner) in
order to cause the terms and provisions of this Agreement to be substantially
similar to and not less favorable to the Lenders than such new or amended
revolving credit agreement.

 

ARTICLE VI.

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a) the Borrower shall fail to pay when due any amount payable under Section
2.06(e) or the principal amount of any Loan. The Borrower shall fail to pay any
interest or fee accrued hereunder or any other amount hereunder within five (5)
Business Days after such amount is due;

 

CREDIT AGREEMENT, Page 37

         



--------------------------------------------------------------------------------

(b) the Borrower shall fail to observe or perform any covenant, restriction or
agreement contained in this Agreement and not described in clause (a)
immediately above for thirty (30) days after written notice thereof shall be
given to the Borrower by the Administrative Agent or any Lender or by the
Borrower to the Administrative Agent or any Lender;

 

(c) any representation, warranty, certification or statement made by the
Borrower in or pursuant to this Agreement or any other Loan Document shall prove
to have been incorrect as of the date made;

 

(d) a default or event of default as defined in any of the other Loan Documents;

 

(e) the Borrower or any Subsidiary shall:

 

(i) apply for or consent to the appointment of a receiver, trustee or liquidator
of itself or of its property;

 

(ii) be unable, or admit in writing inability, to pay its debts as they mature;

 

(iii) make a general assignment for the benefit of creditors;

 

(iv) be adjudicated bankrupt or insolvent; or

 

(v) file a voluntary petition in bankruptcy or a petition or answer seeking
reorganization or an arrangement with creditors or to take advantage of any
insolvency law or an answer admitting the material allegations of a petition
filed against it in any bankruptcy, reorganization or insolvency proceedings, or
corporate action shall be taken by it for the purpose of effecting any of the
foregoing;

 

(f) an order, judgment or decree shall be entered, without the application,
approval or consent of the Borrower or any Subsidiary, by any court or
governmental agency of competent jurisdiction, approving a petition seeking
reorganization of the Borrower or such Subsidiary, or appointing a receiver,
trustee or liquidator or the like of the Borrower or such Subsidiary, of all or
a substantial part of its assets, and such order, judgment or decree shall
continue unstayed or in effect for any period of sixty (60) consecutive days
(provided that no Lender shall be required to make any Loan and no Issuing Bank
shall be required to consider issuing new Letters of Credit or renewing existing
Letters of Credit during such sixty (60) day period);

 

(g) any judgment, writ or warrant of attachment or of any similar process in an
uninsured amount in excess of $50,000,000 in any single proceeding or series of
related proceedings shall be entered or filed against the Borrower or any
Subsidiary or against any property or assets of either and remains unpaid,
unvacated, unbonded or unstayed for a period of sixty (60) days (provided that
no Lender shall be required to make any Loan and no Issuing Bank shall be
required to consider issuing new Letters of Credit or renewing existing Letters
of Credit during such sixty (60) day period). As used in paragraphs (f) and (g)
of this Article VI, the term “Subsidiary” shall be limited to those
Subsidiaries, standing alone or in the aggregate, whose capital surplus and
retained earnings (“Net Worth”) on an unconsolidated basis are at that time
equal to 10% or more of the consolidated Net Worth of the Borrower and its
Subsidiaries;

 

(h) any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d–3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934) of 30% or more of
the outstanding shares of the voting stock of the Borrower;

 

(i) as of any date a majority of the Board of Directors of the Borrower consists
of individuals who were not either (A) directors of the Borrower as of the
corresponding date of the previous year, (B) selected or nominated to become
directors by the Board of Directors of the Borrower of which a majority
consisted of individuals described in clause (A), or (C) selected or nominated
to become directors by the Board of

 

CREDIT AGREEMENT, Page 38

         



--------------------------------------------------------------------------------

Directors of the Borrower of which a majority consisted of individuals described
in clause (A) and individuals described in clause (B); or

 

(j) any bond, debenture, note, or other indebtedness of the Borrower or any of
its Subsidiaries shall become due before stated maturity by the acceleration of
the maturity thereof by reason of default or shall become due by its terms and
shall not be promptly paid or extended in either case where such indebtedness
exceeds $50,000,000 in the aggregate;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (e) or (f) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments and the commitment of the Swingline Lender to make Swingline Loans,
and thereupon all such commitments shall terminate immediately, and (ii) declare
the Loans then outstanding to be due and payable in whole (or in part, in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest, notice of intent
to accelerate, notice of acceleration or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (e) or (f) of this Article, the Commitments and the
commitment of the Swingline Lender to make Swingline Loans shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of which are hereby waived by the Borrower.

 

ARTICLE VII.

 

The Administrative Agent

 

Each of the Lenders and each of the Issuing Banks hereby irrevocably appoints
JPMorgan Chase Bank, N.A., as the “Administrative Agent” hereunder on its behalf
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any of its Subsidiaries or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise pursuant to a written
direction provided to the Administrative Agent by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 8.02), and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be

 

CREDIT AGREEMENT, Page 39

         



--------------------------------------------------------------------------------

liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
8.02) or in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall not be deemed to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub–agents who are appointed by
the Administrative Agent and are Affiliates of the Agent or approved by the
Borrower. The Administrative Agent and any such sub–agent may perform any and
all its duties and exercise its rights and powers through their respective
Related Parties. The exculpatory provisions of the preceding paragraphs shall
apply to any such sub–agent and to the Related Parties of each Administrative
Agent and any such sub–agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Borrower (which consent
will not be unreasonably withheld), to appoint a successor. If no successor
shall have been so appointed and shall have accepted such appointment within 30
days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 8.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub–agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in

 

CREDIT AGREEMENT, Page 40

    



--------------------------------------------------------------------------------

taking or not taking action under or based upon this Agreement, any other Loan
Document or related agreement or any document furnished hereunder or thereunder.

 

Wachovia Bank, N.A. has been designated as “syndication agent” hereunder and
U.S. Bank National Association, Barclays Bank PLC and Wells Fargo Bank, National
Association have been designated as “co-documentation agents”, hereunder in
recognition of the level of each of their Commitments. Neither Wachovia Bank,
N.A., U.S. Bank National Association, Barclays Bank PLC nor Wells Fargo Bank,
National Association is an agent for the Lenders and no such Lender shall have
any obligation hereunder other than those existing in its capacity as a Lender.
Without limiting the foregoing, no such Lender shall have or be deemed to have
any fiduciary relationship with or duty to any Lender.

 

ARTICLE VIII.

 

Miscellaneous

 

Section 8.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone or other means, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i) if to the Borrower, to it at Post Office Box 757, Carthage, Missouri 64836,
Attention: Vice President and Treasurer (Telecopier: (417) 358–8027) with a copy
to Post Office Box 757, Carthage, Missouri 64836, Attention: Senior Vice
President and General Counsel (Telecopier: (417) 358–8449);

 

(ii) if to the Administrative Agent and the Swingline Lender, to JPMorgan Chase
Bank, N.A. Loan and Agency Services Group, 1111 Fannin, 10th Floor, Houston,
Texas, 77002, Attention: Marlies Iida, Telephone: 713.750.2353; Telecopy:
713.750.2228, with a copy to JPMorgan Chase Bank, N.A., 2200 Ross Avenue, Third
Floor, Dallas, Texas 75201, Attention: Brian McDougal, Telephone: 214.965.3849;
Telecopy: 214.965.2044 and if such notice is a notice of a Swingline Borrowing
denominated in a currency other than dollars, with a copy to JPMorgan Chase,
London, England, Attention: Caroline Walsh, Telephone 44 207 777 2350; Telecopy
No. 44 207 777 2360; and

 

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

Section 8.02. Waivers; Amendments.

 

(a) No Waiver. No failure or delay by the Administrative Agent, any Issuing Bank
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any

 

CREDIT AGREEMENT, Page 41

    



--------------------------------------------------------------------------------

other right or power. The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b) Amendment. Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except, (x)
pursuant to an Increased Commitment Supplement executed in accordance with the
terms and conditions of Section 2.20 which only needs to be signed by the
Borrower, the Administrative Agent and the Lenders increasing or providing new
Commitments thereunder if the Increased Commitment Supplement does not increase
the aggregate amount of the Commitments to an amount in excess of $600,000,000
and (y) in any circumstance other than as described in clause (x), pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Administrative Agent, with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(c) in a manner that would alter the pro rata sharing of payments required
thereby or change any other provision of this Agreement that provides for the
ratable treatment of the Lenders, in each case, without the written consent of
each Lender, (v) change any of the provisions of this Section or the definition
of “Required Lenders,” or any other provision of any Loan Document specifying
the number or percentage of Lenders required to waive, amend or modify any
rights thereunder or make any determination or grant any consent thereunder,
without the written consent of each Lender, and (vi) release the Borrower
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or the Swingline Lender without the prior
written consent of the Administrative Agent, the applicable Issuing Bank or the
Swingline Lender, as the case may be.

 

Section 8.03. Expenses; Indemnity.

 

(a) Expenses. The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent in connection with the syndication of the
credit facilities provided for herein and the preparation of the Loan Documents,
(ii) the reasonable fees of counsel to the Administrative Agent in the
preparation of the Loan Documents, (iii) all taxes (other than Excluded Taxes),
if any, upon any documents or transactions pursuant hereto and (iv) all expense
and costs of collection and enforcement of remedies incurred by the
Administrative Agent, each Issuing Bank or any Lender (including without
limitation, reasonable counsel fees) if default is made in the payment of any
obligations under the Loan Documents.

 

(b) INDEMNIFICATION. THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH
ISSUING BANK AND EACH LENDER (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”)
AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES AND RELATED EXPENSES, INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE:

 

(i) GENERAL INDEMNIFICATION. WHICH ARE OWED TO A THIRD PARTY AND ARISE OUT OF OR
AS A RESULT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT;

 

CREDIT AGREEMENT, Page 42

    



--------------------------------------------------------------------------------

PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
ARE DETERMINED TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF SUCH INDEMNITEE OR

 

(ii) CURRENCY INDEMNIFICATION. ARISE OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF THE FAILURE TO PAY ANY LOAN OR LC DISBURSEMENT DENOMINATED IN AN AVAILABLE
CURRENCY, OR ANY INTEREST THEREON, IN THE AVAILABLE CURRENCY IN WHICH SUCH LOAN
WAS MADE OR APPLICABLE LETTER OF CREDIT ISSUED, INCLUDING, IN EACH SUCH CASE,
ANY LOSS OR REASONABLE EXPENSE SUSTAINED OR INCURRED OR TO BE SUSTAINED OR
INCURRED BY ANY LENDER OR ANY ISSUING BANK (A) IN LIQUIDATING OR EMPLOYING
DEPOSITS FROM THIRD PARTIES, OR WITH RESPECT TO COMMITMENTS MADE OR OBLIGATIONS
UNDERTAKEN WITH THIRD PARTIES, TO EFFECT OR MAINTAIN ANY LOAN OR LETTER OF
CREDIT HEREUNDER OR ANY PART THEREOF, (B) IN LIQUIDATING OR CLOSING OUT ANY
FOREIGN CURRENCY CONTRACT, AND (C) ARISING FROM ANY CHANGE IN THE VALUE OF
DOLLARS IN RELATION TO ANY LOAN OR LC DISBURSEMENT MADE IN ANOTHER AVAILABLE
CURRENCY. The Administrative Agent, each Lender and each Issuing Bank agrees to
notify the Borrower within fifteen (15) Business Days of engaging counsel or
incurring any other expense in defense of any claim that might result in an
indemnified liability.

 

(c) Indemnification by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent, an Issuing Bank or
the Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the applicable Issuing Bank
or the Swingline Lender, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought and based on the Applicable Percentages) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the applicable Issuing Bank or the
Swingline Lender in its capacity as such.

 

(d) Demand Obligations. All amounts due under this Section shall be payable not
later than thirty days after written demand therefor.

 

Section 8.04. Successors and Assigns.

 

(a) Benefit and Binding Effect. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Bank that issues any Letter of Credit), Participants (to
the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Banks and the Lenders, any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

CREDIT AGREEMENT, Page 43

    



--------------------------------------------------------------------------------

(b) Assignments.

 

(i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

 

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment by a Lender: (1) to one of its own Affiliates; (2) if any Event of
Default has occurred and is continuing, to any other Lender; or (3) if an Event
of Default under clauses (a), (e) or (f) of Article VI has occurred and is
continuing, to any assignee; and

 

(B) the Administrative Agent.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default under clauses
(a), (e) or (f) of Article VI has occurred and is continuing;

 

(B) each partial assignment s hall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 8.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 8.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof

 

CREDIT AGREEMENT, Page 44

    



--------------------------------------------------------------------------------

as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
any Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(d) or 8.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(c) Participations. Any Lender may sell participations to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it) with the prior written consent (such consent not to
be unreasonably withheld) of the Borrower but without the consent of the
Administrative Agent, any Issuing Bank or the Swingline Lender, provided that
(A) no consent of the Borrower shall be required for a participation by a
Lender: (1) to one of its own Affiliates; (2) to any agency, department, board,
governmental body or subdivision of the United States of America; (3) if any
Event of Default has occurred and is continuing, to any other Lender; or (4) if
an Event of Default under clauses (a), (e) or (f) of Article VI has occurred and
is continuing, to any party; (B) such Lender’s obligations under this Agreement
shall remain unchanged, (C) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (D) the
Borrower, the Administrative Agent, each Issuing Bank and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 8.02(b) that
affects such Participant.

 

(d) Pledge. Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 8.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15,

 

CREDIT AGREEMENT, Page 45

    



--------------------------------------------------------------------------------

2.16, 2.17 and 8.03 and Article VII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.

 

Section 8.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. ORAL AGREEMENTS OR
COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FOREBEAR FROM ENFORCING REPAYMENT
OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE.
TO PROTECT THE BORROWER, THE ADMINISTRATIVE AGENT, THE SWINGLINE LENDER, EACH
ISSUING BANK AND EACH LENDER FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS REACHED COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, THE
OTHER LOAN DOCUMENTS AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES
PAYABLE TO THE ADMINISTRATIVE AGENT WHICH ARE THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN THE PARTIES, EXCEPT AS THEY MAY LATER AGREE
IN WRITING TO MODIFY IT. This Agreement, the other Loan Document and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

Section 8.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 8.08. Governing Law. This Agreement shall be governed by and construed
in accordance with the applicable law pertaining in the State of New York, other
than those conflict of law provisions that would defer to the substantive laws
of another jurisdiction. This governing law election has been made by the
parties in reliance (at least in part) on Section 5–1401 of the General
Obligations Law of the State of New York, as amended (as and to the extent
applicable), and other applicable law.

 

Section 8.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

CREDIT AGREEMENT, Page 46

         



--------------------------------------------------------------------------------

Section 8.10. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 8.11. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis from a source other the Borrower.
For the purposes of this Section, “Information” means all information received
from the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

Section 8.12. Maximum Interest Rate.

 

(a) No interest rate specified in any Loan Document shall at any time exceed the
Maximum Rate. If at any time the interest rate (the “Contract Rate”) for any
obligation under the Loan Documents shall exceed the Maximum Rate, thereby
causing the interest accruing on such obligation to be limited to the Maximum
Rate, then any subsequent reduction in the Contract Rate for such obligation
shall not reduce the rate of interest on such obligation below the Maximum Rate
until the aggregate amount of interest accrued on such obligation equals the
aggregate amount of interest which would have accrued on such obligation if the
Contract Rate for such obligation had at all times been in effect. As used
herein, the term “Maximum Rate” means, at any time with respect to any Lender,
the maximum rate of nonusurious interest under applicable law that such Lender
may charge Borrower. The Maximum Rate shall be calculated in a manner that takes
into account any and all fees, payments, and other charges contracted for,
charged, or received in connection with the Loan Documents that constitute
interest under applicable law. Each change in any interest rate provided for
herein based upon the Maximum Rate resulting from a change in the Maximum Rate
shall take effect without notice to Borrower at the time of such change in the
Maximum Rate.

 

(b) No provision of any Loan Document shall require the payment or the
collection of interest in excess of the maximum amount permitted by applicable
law. If any excess of interest in such respect is hereby provided for, or shall
be adjudicated to be so provided, in any Loan Document or otherwise in
connection with this loan transaction, the provisions of this Section shall
govern and prevail and neither Borrower nor the sureties, guarantors,
successors, or assigns of Borrower shall be obligated to pay the excess amount
of such interest or any other excess sum paid for the use, forbearance, or
detention of sums loaned pursuant hereto. In the event any Lender ever receives,
collects, or applies as interest any such sum, such amount which would be in
excess of the maximum amount permitted by applicable law shall be applied as a
payment and reduction of

 

CREDIT AGREEMENT, Page 47

         



--------------------------------------------------------------------------------

the principal of the obligations outstanding hereunder, and, if the principal of
the obligations outstanding hereunder has been paid in full, any remaining
excess shall forthwith be paid to the Borrower.

 

Section 8.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107–56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

 

Section 8.14. Recording of Conversations. Each Issuing Bank may electronically
record telephone conversations between itself and the Borrower solely for the
limited purpose of establishing the terms and conditions regarding each Letter
of Credit and each party agrees that such recordings may be submitted in
evidence to a court or in a proceeding only when the terms of a Letter of Credit
are at issue.

 

Section 8.15. Issuing Bank Funds. Each Issuing Bank agrees that any payments
under the Letters of Credit issued by it will be made with the Issuing Bank’s
own funds and not with funds of the Borrower; in no event shall any such payment
be made from or in reliance upon funds of any other Person. The Borrower’s
reimbursement obligations under Section 2.06(e) shall not arise with respect to
a Letter of Credit until payment has actually been made by the Issuing Bank in
connection with the drawing or demand for payment under the Letter of Credit.

 

Section 8.16. Payment of Available Currency. This is a loan transaction in which
the specification of the applicable Available Currency is of the essence, and
the stipulated currency shall in each instance be the currency of account and
payment in all instances. A payment obligation in one currency hereunder (the
“Original Currency”) shall not be discharged by an amount paid in another
currency (the “Other Currency”), whether pursuant to any judgment expressed in
or converted into any Other Currency or in another place except to the extent
that such tender or recovery results in the effective receipt by a party hereto
of the full amount of the Original Currency payable to such party. The
obligation of the Borrower in respect of any such sum due from it to the
Administrative Agent, any Issuing Bank or any Lender under any Loan Document (in
this Section 8.16 called an “Entitled Person”) shall be discharged only to the
extent that on the Business Day following receipt by such Entitled Person of any
sum due hereunder in the Other Currency such Entitled Person may in accordance
with normal banking procedures purchase the Original Currency with the amount of
the Other Currency; and the Borrower, as a separate obligation and
notwithstanding any such judgment, agrees to indemnify such Entitled Person
against, and to pay such Entitled Person on demand, in the Original Currency,
the amount (if any) by which the sum originally due to such Entitled Person in
the Original Currency hereunder exceeds the amount of the Other Currency so
purchased.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

LEGGETT & PLATT, INCORPORATED

By:

  /S/    SHERI L. MOSSBECK             Sheri L. Mossbeck, Vice President and
Treasurer By:   /S/    MATTHEW C. FLANIGAN             Matthew C. Flanigan,
Chief Financial Officer
and Senior Vice President

 

CREDIT AGREEMENT, Page 48

         



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, By:  
/S/    DAVID L. HOWARD             David L. Howard, Vice President

 

CREDIT AGREEMENT, Page 49

         



--------------------------------------------------------------------------------

WACHOVIA BANK, N.A.

By:   /S/    BETH RUE             Beth Rue, Assistant Vice President

 

CREDIT AGREEMENT, Page 50

         



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

By:   /S/    DAVID MCCAULEY        

Name:

  David McCauley

Title:

  Vice President

 

CREDIT AGREEMENT, Page 51

         



--------------------------------------------------------------------------------

THE BANK OF NEW YORK

By:   /S/    MARK WRIGLEY        

Name:

  Mark Wrigley

Title:

  Vice President

 

CREDIT AGREEMENT, Page 52

   `     



--------------------------------------------------------------------------------

BARCLAYS BANK PLC

By:   /S/    NICHOLAS BELL        

Name:

  Nicholas Bell

Title:

  Director

 

CREDIT AGREEMENT, Page 53

         



--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION

By:   /S/    JAMES C. BINZ        

Name:

  James C. Binz

Title:

  Senior Vice President

 

CREDIT AGREEMENT, Page 54

         



--------------------------------------------------------------------------------

SUNTRUST BANK

By:

  /S/    BRIAN M. DAVIS        

Name:

  Brian M. Davis

Title:

  Director

 

CREDIT AGREEMENT, Page 55

         



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC

By:

  /S/    JIM BRIDWELL        

Name:

  Jim Bridwell

Title:

  Authorized Signatory

 

CREDIT AGREEMENT, Page 56

         



--------------------------------------------------------------------------------

UMB BANK

By:

  /S/    TERRY DIERKS        

Name:

  Terry Dierks

Title:

  Senior Vice President

 

CREDIT AGREEMENT, Page 57

         



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION

By:

  /S/    JOSEPH P. HOWARD        

Name:

  Joseph P. Howard

Title:

  Vice President

 

CREDIT AGREEMENT, Page 58

         



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:

  /S/    MELISSA F. NACHMAN        

Name:

  Melissa F. Nachman

Title:

  Vice President

By:

  /S/    PETER R. MARTINETS        

Name:

  Peter R. Martinets

Title:

  Vice President

 

CREDIT AGREEMENT, Page 59

         



--------------------------------------------------------------------------------

ARVEST BANK

By:

  /S/    TERRANCE M. DUGGAN        

Name:

  Terrance M. Duggan

Title:

  Arvest Bank / Carthage / President

 

CREDIT AGREEMENT, Page 60

         



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES:

 

Schedule 2.01

   –    Commitments

EXHIBITS:

         

Exhibit A

   –    Form of Assignment and Assumption

Exhibit B

   –    Form of Opinion of Borrower’s Counsel

Exhibit C

   –    Form of Increased Commitment Supplement

 

LIST OF SCHEDULES AND EXHIBITS, Solo Page

         



--------------------------------------------------------------------------------

SCHEDULE 2.01

TO

LEGGETT & PLATT, INCORPORATED

CREDIT AGREEMENT

 

COMMITMENTS

 

Lender

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.

   $ 45,000,000.00

Wachovia Bank, N.A.

     45,000,000.00

U.S. Bank National Association

     45,000,000.00

Barclays Bank PLC

     45,000,000.00

Wells Fargo Bank, National Association

     45,000,000.00

UMB Bank

     30,000,000.00

SunTrust Bank

     30,000,000.00

LaSalle Bank National Association

     25,000,000.00

Bank of America, N.A

     30,000,000.00

Toronto Dominion (Texas) LLC

     25,000,000.00

The Bank of New York

     25,000,000.00

Arvest Bank

     10,000,000.00     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total

   $ 400,000,000.00     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Schedule 2.01, Solo Page

         



--------------------------------------------------------------------------------

EXHIBIT A

TO

LEGGETT & PLATT, INCORPORATED

CREDIT AGREEMENT

 

ASSIGNMENT AND ASSUMPTION

 

Exhibit A, Cover Page

         



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.  

Assignor:

   ______________________________ 2.  

Assignee:

   ______________________________          [and is an Affiliate of [identify
Lender]1] 3.  

Borrower(s):

   Leggett & Platt, Incorporated 4.  

Administrative Agent:

   JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement 5.  

Credit Agreement:

   The $400,000,000 Credit Agreement dated as of August 5, 2005 among Leggett &
Platt, Incorporated, the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto

--------------------------------------------------------------------------------

1 Select as applicable.

 

ASSIGNMENT AND ASSUMPTION, Page 1

    



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate Amount of
Commitment/Revolving Loans
for all Lenders


--------------------------------------------------------------------------------

   Amount of
Commitment/Revolving
Loans Assigned


--------------------------------------------------------------------------------

   Percentage Assigned of
Commitment/Revolving Loans2


--------------------------------------------------------------------------------

$      $      % Aggregate Amount of
Competitive Loans
of Assignor


--------------------------------------------------------------------------------

   Amount of
Competitive Loans


--------------------------------------------------------------------------------

   Percentage Assigned of
Competitive Loans3


--------------------------------------------------------------------------------

$      $      %

 

Effective Date:                                  , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

   

Name: 

   

Title: 

   

ASSIGNEE

[NAME OF ASSIGNEE]

By:

   

Name: 

   

Title: 

   

 

[Consented to and]4 Accepted:

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:

   

Name: 

   

Title: 

    [Consented to:]5 Leggett & Platt, Incorporated

By:

   

Name: 

   

Title: 

   

--------------------------------------------------------------------------------

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

3 Set forth, to at least 9 decimals, as a percentage of the Competitive Loans of
the Assignor.

 

4 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

5 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

ASSIGNMENT AND ASSUMPTION, Page 2

    



--------------------------------------------------------------------------------

 

ANNEX 1

 

Leggett & Platt, Incorporated

Credit Agreement

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.03 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

STANDARD TERMS AND CONDITIONS TO THE ASSIGNMENT AND ASSUMPTION, Solo, Page     



--------------------------------------------------------------------------------

 

EXHIBIT B

TO

LEGGETT & PLATT, INCORPORATED

CREDIT AGREEMENT

 

OPINION OF COUNSEL FOR THE BORROWER

 

[Effective Date]

 

To the Lenders and the Administrative
Agent Referred to Below

c/o JPMorgan Chase Bank, N.A., as
Administrative Agent

270 Park Avenue

New York, New York 10017

         

 

Dear Sirs:

 

I refer to the Credit Agreement dated as of August 5, 2005 (the “Credit
Agreement”), among Leggett & Platt, Incorporated, a Missouri corporation (the
“Borrower”), the banks and other financial institutions identified therein as
Lenders, and JPMorgan Chase Bank, N.A., as Administrative Agent. Terms defined
in the Credit Agreement are used herein with the same meanings.

 

As Senior Vice President and General Counsel of the Borrower, I have examined
originals or copies, certified or otherwise identified to our satisfaction, of
such documents, corporate records, certificates or statements of public
officials and officers of the Borrower and other documents, records and
instruments and have conducted such other investigations of fact and law as I
have deemed necessary or advisable for purposes of this opinion. I have assumed
the genuineness of all signatures, the legal competence and capacity of natural
persons, the authenticity of documents submitted to me as originals and the
conformity with authentic original documents of all documents submitted to me as
copies.

 

When relevant facts were not independently established, I have relied without
independent investigation as to matters of fact upon statements of governmental
officials and upon representations made in or pursuant to the Loan Documents and
certificates and statements of appropriate representatives of the Borrower.

 

Upon the basis of the foregoing and subject to the limitation of this letter, I
am of the opinion that:

 

1. The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of Missouri.

 

2. The execution, delivery and performance of the Loan Documents are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate action. The Loan Documents have been duly executed and delivered by
the Borrower and constitute legal, valid and binding obligations of the
Borrower, enforceable in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

3. The execution, delivery and performance of the Loan Documents by the Borrower
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority

 

EXHIBIT B, Page 1

    



--------------------------------------------------------------------------------

with respect to the Borrower, except such as may be required by the Securities
Exchange Act of 1934, (b) will not violate any law or regulation applicable to
the Borrower or the charter, by–laws or other organizational documents of the
Borrower or any order of any Governmental Authority applicable to the Borrower,
(c) to the best of my actual knowledge, will not violate or result in a default
under any indenture, agreement or other instrument binding upon the Borrower or
its assets, or give rise to a right thereunder to require any payment to be made
by the Borrower, and (d) will not result in the creation or imposition of any
Lien on any asset of the Borrower.

 

4. There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the best of my actual knowledge,
overtly threatened against or affecting the Borrower or any of its Subsidiaries
(a) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect or (b) that involve the
Credit Agreement or any other Loan Document.

 

5. Neither the Borrower nor any of its Subsidiaries is (a) an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940 or (b) a “holding company” as defined in, or subject to regulation
under, the Public Utility Holding Company Act of 1935.

 

For the purposes of this opinion, I have assumed that you are lawfully organized
and existing banking associations, having all requisite power and authority and
having taken all corporate or other action necessary to execute and deliver the
instruments to which you are a party and to effect the transactions contemplated
by the Loan Documents. I have also assumed that you have duly executed the
Credit Agreement and that the Credit Agreement is a valid, binding and
enforceable obligation of yours.

 

My opinion expressed in paragraph 1 above, to the extent it relates to the legal
existence and good standing of the Company in Missouri, is based solely on a
confirmation of good standing obtained from the office of the Secretary of State
of the State of Missouri and is limited accordingly.

 

I express no opinion as to the enforceability of any provision in any of the
Loan Documents purporting or attempting to (A) confer exclusive jurisdiction
and/or venue upon certain courts or otherwise waive the defenses of forum non
conveniens or improper venue or (B) confer subject matter jurisdiction on a
court not having independent grounds therefore or (C) modify or waive the
requirements for effective service of process for any action that may be brought
or (D) waive the right of the Borrower and any other person to a trial by jury
or (E) provide that remedies are cumulative or that decisions by a party are
conclusive or (F) modify or waive the rights to notice, legal defenses, statutes
of limitations or other benefits that cannot be waived under applicable law.

 

I am a member of the bar of the State of Missouri and the foregoing opinion is
limited to the laws of the State of Missouri and the Federal laws of the United
States of America. For purposes of the opinion expressed in paragraph 2 above,
we have assumed with your consent that the laws of the State of New York do not
differ from the laws of Missouri in any manner that would render such opinion
incorrect. This opinion is rendered solely to you in connection with the above
matter. This opinion may not be relied upon by you for any other purpose or
relied upon by any other Person (other than your successors and assigns as
Lenders and Persons that acquire participations in your Loans) without my prior
written consent.

 

EXHIBIT B, Page 2

    



--------------------------------------------------------------------------------

I am a stockholder and full-time employee and officer of the Borrower.

 

Very truly yours, /S/    ERNEST C. JETT        

Ernest C. Jett

Senior Vice President, General Counsel
and Secretary

 

EXHIBIT B, Page 3

    



--------------------------------------------------------------------------------

 

EXHIBIT C

TO

LEGGETT & PLATT, INCORPORATED

CREDIT AGREEMENT

 

INCREASE COMMITMENT SUPPLEMENT

 

Exhibit C, Cover Page

    



--------------------------------------------------------------------------------

INCREASED COMMITMENT SUPPLEMENT

 

This INCREASED COMMITMENT SUPPLEMENT (this “Supplement”) is dated as of
                    ,      and entered into by and among Leggett & Platt,
Incorporated. A Missouri corporation (the “Borrower”), each of the banks or
other lending institutions which is a signatory hereto (the “Lenders”), JPMORGAN
CHASE BANK, N.A., as agent for itself and the other lenders (in such capacity,
together with its successors in such capacity, the “Agent”), and is made with
reference to that certain Credit Agreement dated as of August 5, 2005 (as
amended, the “Credit Agreement”), by and among the Borrower, certain lenders and
the Agent. Capitalized terms used herein without definition shall have the same
meanings herein as set forth in the Credit Agreement.

 

RECITALS

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower and the
Lenders are entering into this Increased Commitment Supplement to provide for
the increase of the aggregate Commitments;

 

WHEREAS, each Lender [party hereto and already a party to the Credit Agreement]
wishes to increase its Commitment [, and each Lender, to the extent not already
a Lender party to the Credit Agreement (herein a “New Lender”), wishes to become
a Lender party to the Credit Agreement];6

 

WHEREAS, the Lenders are willing to agree to supplement the Credit Agreement in
the manner provided herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1. Increase in Commitments. Subject to the terms and conditions hereof,
each Lender severally agrees that its Commitment shall be increased to [or in
the case of a New Lender, shall be] the amount set forth opposite its name on
the signature pages hereof.

 

Section 2. [New Lenders. Each New Lender (i) confirms that it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements of the Borrower delivered under Section 5.03 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (ii) agrees that it has, independently
and without reliance upon the Agent, any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Supplement; (iii) agrees that it will, independently and without reliance upon
the Agent, any other Lender or any of their Related Parties and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iv) appoints and authorizes the Agent to take such action as agent
on its behalf and to exercise such powers and discretion under the Credit
Agreement as are delegated to the Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; and (v) agrees that
it is a “Lender” under the Credit Agreement and will perform in accordance with
their terms all of the obligations that by the terms of the Credit Agreement are
required to be performed by it as a Lender.

 

Section 3. Conditions to Effectiveness. Section 1 of this Supplement shall
become effective only upon the satisfaction of the following conditions
precedent:

 

(a) receipt by the Agent of an opinion of counsel to the Borrower as to the
matters referred to in Exhibit B of the Credit Agreement (with the term “Credit
Agreement” and Loan Documents as used therein meaning this Supplement for
purposes of such opinion), dated the date hereof, satisfactory in form and
substance to the Agent.

--------------------------------------------------------------------------------

6 Bracketed alternatives should be included if there are New Banks.

 

INCREASED COMMITMENT SUPPLEMENT, Page 2

    



--------------------------------------------------------------------------------

(b) receipt by the Agent of certified copies of all corporate action taken by
the Borrower to authorize the execution, delivery and performance of this
Supplement; and

 

(c) receipt by the Agent of a certificate of the Secretary or an Assistant
Secretary of the Borrower certifying the names and true signatures of the
officers of the Borrower authorized to sign this Supplement and the other
documents to be delivered hereunder.

 

Section 4. Representations and Warranties. In order to induce the Lenders to
enter into this Supplement and to supplement the Credit Agreement in the manner
provided herein, Borrower represents and warrants to Agent and each Lender that
(a) the representations and warranties of the Borrower contained in the Loan
Documents are and will be true, correct and complete in all material respects on
and as of the effective date hereof to the same extent as though made on and as
of that date and for that purpose, this Supplement shall be deemed to be a Loan
Document, and (b) no event has occurred and is continuing or will result from
the consummation of the transactions contemplated by this Supplement that would
constitute a Default.

 

Section 5. Effect of Supplement. The terms and provisions set forth in this
Supplement shall modify and supersede all inconsistent terms and provisions set
forth in the Credit Agreement and except as expressly modified and superseded by
this Supplement, the terms and provisions of the Credit Agreement and the other
Loan Documents are ratified and confirmed and shall continue in full force and
effect. The Borrower, the Agent, and the Lenders party hereto agree that the
Credit Agreement as supplemented hereby and the other Loan Documents shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms. Any and all agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Credit Agreement as supplemented hereby, are hereby amended so that
any reference in such documents to the Agreement shall mean a reference to the
Agreement as supplemented hereby.

 

Section 6. Applicable Law. This Supplement shall be governed by, and construed
in accordance with, the applicable law pertaining in the State of New York,
other than those conflict of law provisions that would defer to the substantive
laws of another jurisdiction. This governing law election has been made by the
parties in reliance (at least in part) on Section 5–1401 of the General
Obligations Law of the State of New York, as amended (as and to the extent
applicable), and other applicable law.

 

Section 7. Counterparts, Effectiveness. This Supplement may be executed in any
number of counterparts, by different parties hereto in separate counterparts and
on telecopy counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document. This Supplement (other than the
provisions of Section 1 hereof, the effectiveness of which is governed by
Section 3 hereof) shall become effective upon the execution of a counterpart
hereof by the Borrower, the Lenders and receipt by the Borrower and the Agent of
written or telephonic notification of such execution and authorization of
delivery thereof.

 

Section 8. ENTIRE AGREEMENT. THIS SUPPLEMENT EMBODIES THE FINAL, ENTIRE
AGREEMENT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE
ANY AND ALL PREVIOUS COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND
UNDERSTANDINGS, WHETHER ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR

 

INCREASED COMMITMENT SUPPLEMENT, Page 3

    



--------------------------------------------------------------------------------

SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO. ORAL AGREEMENTS OR
COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FOREBEAR FROM ENFORCING REPAYMENT
OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE.
TO PROTECT THE BORROWER, THE AGENT AND THE LENDERS FROM MISUNDERSTANDING OR
DISAPPOINTMENT, ANY AGREEMENTS REACHED COVERING SUCH MATTERS ARE CONTAINED IN
THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT
BETWEEN THE PARTIES, EXCEPT AS THEY MAY LATER AGREE IN WRITING TO MODIFY IT.

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

       

Leggett & Platt, Incorporated

           

By:

               

Name: 

               

Title: 

   

 

            By:                

Name: 

               

Title: 

   

 

New Total Commitment:             $____________________      

JPMORGAN CHASE BANK, N.A., as the Agent

            By:                

Name: 

               

Title: 

   

 

$____________________       [Lender]             By:                

Name: 

               

Title: 

   

 

$____________________       [NEW LENDER]             By:                

Name: 

               

Title: 

   

 

INCREASED COMMITMENT SUPPLEMENT, Page 4

    